Opinion

BORDEN, J.
The issues in this certified appeal are: (1) whether Connecticut should adopt as the standard for the admissibility of scientific evidence the standard set forth by the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993); and (2) whether Connecticut should abandon its traditional per se rule that polygraph evidence is inadmissible at trial. The defendant, Christian E. Porter, appeals from the judgment of the Appellate Court affirming his conviction for arson in the first degree in violation of General Statutes § 53a-111 (a) (4). The defendant claims that: (1) the Appellate Court incorrectly concluded that the trial court properly denied his request for an evidentiary hearing regarding the admissibility of polygraph evidence; and (2) in light of the United States Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 579, this court should reconsider *59its test for determining the admissibility of scientific evidence, which is currently based on Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), and should conclude that polygraph evidence is admissible under the Daubert test. We conclude that Daubert provides the proper threshold standard for the admissibility of scientific evidence in Connecticut. We also conclude, however, on the basis of our own independent examination of the extensive literature and case law regarding polygraph evidence, that polygraph evidence should remain per se inadmissible in Connecticut trials, and consequently that an evidentiary hearing was not necessary to evaluate the reliability of such evidence. Accordingly, we affirm the judgment of the Appellate Court.
The following facts and procedural history are undisputed. The defendant’s home in Norwich was destroyed by a fire on July 20, 1992. The defendant was subsequently charged with two counts of arson in the first degree in violation of § 53a-111 (a) (3) and (4).1
Before trial, the defendant retained Leighton Hammond, a polygrapher, to conduct a polygraph examination to determine whether the defendant was telling the truth when he claimed that he had no guilty knowledge of, and had not participated in, the burning of his home. The defendant did not give the state advance notification of the examination. The pertinent test questions asked of the defendant were: (1) “Did you set fire to your home?”; (2) “Did you tell even one lie, in your statement to the Norwich Police?”; and (3) “Do you know for sure, if any person deliberately set fire to your *60home?” In the opinion of Hammond, the defendant was telling the truth when he answered “no” to each of these questions.
The defendant then moved that the trial court admit the results of the polygraph examination. After a hearing, the trial court denied the defendant’s motion, stating that it was not the place of a trial court to reconsider Connecticut’s traditional per se ban on the admissibility of polygraph evidence.
Following a jury trial, at which the defendant did not testify, he was convicted of arson in the first degree in violation of § 53a-111 (a) (4).2 The defendant appealed from the judgment of conviction to the Appellate Court claiming, inter alia, that the trial court improperly had *61refused to admit the favorable results of his polygraph examination and further improperly had refused to allow him to make an evidentiary offer of proof on the polygraph results. State v. Porter, 39 Conn. App. 800, 801, 668 A.2d 725 (1995). The Appellate Court affirmed the trial court’s judgment, concluding that “[t]he trial court, like this court, is bound by the Connecticut precedent which bars the admission of polygraph results. . . . Because an evidentiary hearing would have been a nugatory undertaking, the trial court was not required to grant the defendant’s motion for an evidentiary offer of proof.” (Citation omitted.) Id., 803. This certified appeal followed.3
I
The Daubert Standard
The defendant argues that Connecticut should adopt the federal test for the admissibility of scientific evidence, as set forth by the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 579.4 We agree that, when read and applied correctly, Daubert provides the proper approach to the threshold admissibility of scientific evidence.
A
We begin with a general examination of the Frye and Daubert standards for the admission of scientific *62evidence. The standard enunciated in Frye v. United States, supra, 293 F. 1013, was predominant in both state and federal courts for the seventy years from its formulation until the decision in Daubert in 1993. Frye itself was a lie detector case; indeed, it was the first appellate case in the United States to address the admissibility of lie detector examination results. In Frye, the defendant appealed from his murder conviction on the grounds that the trial court had improperly disallowed expert testimony that he had passed a “systolic blood pressure deception test,” the precursor of the modem polygraph examination.5 See J. McCall, “Misconceptions and Reevaluation — Polygraph Admissibility After Rock and Daubert,” 1996 U. Ill. L. Rev. 363, 367 (1996).
In considering the defendant’s claim in Frye, the Court of Appeals for the District of Columbia first determined that “general acceptance” in the scientific community was a precondition to the admissibility of any scientific evidence. Frye v. United States, supra, 293 F. 1014. “Just when a scientific principle or discovery crosses the line between the experimental and demonstrable stages is difficult to define. Somewhere in this twilight zone the evidential force of the principle must be recognized, and while courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must be sufficiently established to have gained general acceptance in the *63particular field in which it belongs.” Id. The court affirmed the trial court’s exclusion of the systolic blood pressure evidence because the blood pressure device had “not yet gained such standing and scientific recognition among physiological and psychological authorities as would justify the courts in admitting expert testimony deduced from the discovery, development, and experiments thus far made.” Id. Subsequently, Frye and its “general acceptance” standard were expressly adopted by a number of state and federal courts. See, e.g., United States v. Alexander, 526 F.2d 161 (8th Cir. 1975); Pulakis v. State, 476 P.2d 474 (Alaska 1970); see generally P. Giannelli, “The Admissibility of Novel Scientific Evidence: Frye v. United States, a Half-Century Later,” 80 Colum. L. Rev. 1197, 1205 (1980).
In 1993, however, the federal standard for the admissibility of scientific evidence changed as a result of the decision of the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 579. In Daubert, the court held that rule 7026 of the Federal Rules of Evidence, which was enacted in 1975, had superseded the Frye test. Id., 587. The court concluded that “[njothing in the text of [rule 702] establishes ‘general acceptance’ as an absolute prerequisite to admissibility. . . . That austere standard, absent from, and incompatible with, the Federal Rules of Evidence, should not be applied in federal trials.” (Citations omitted.) Id., 588-89.
Instead, a federal trial court has a responsibility to determine, pursuant to rule 702, whether the proffered evidence will “assist the trier of fact.” Id., 589. This *64entails a two part inquiry: “whether the reasoning or methodology underlying the [scientific theory or technique in question] is scientifically valid and . . . whether that reasoning or methodology properly can be applied to the facts in issue.” Id., 592-93. In other words, before it may be admitted, the trial judge must find that the proffered scientific evidence is both reliable and relevant.
More specifically, the first requirement for scientific evidence to be admissible under rule 702 is that the subject of the testimony must be scientifically valid, meaning that it is scientific knowledge rooted “in the methods and procedures of science”; id., 590; and is “more than subjective belief or unsupported speculation.”7 Id. This requirement “establishes a standard of evidentiary reliability”; id.; as, “[i]n a case involving scientific evidence, evidentiary reliability will be based upon scientific validity.” (Emphasis in original.) Id., 590-91 n.9.
The court listed four nonexclusive factors for federal judges to consider in determining whether a particular theory or technique is based on scientific knowledge: (1) whether it can be, and has been, tested; (2) whether the theory or technique has been subjected to peer review and publication; (3) the known or potential rate of error, including the existence and maintenance of standards controlling the technique’s operation; and (4) whether the technique is, in fact, generally accepted in the relevant scientific community. Id., 593-94. The court emphasized, however, that the inquiry is “a flexible one. Its overarching subject is the scientific validity — and thus the evidentiary relevance and reliability — of the principles that underlie a proposed submission.” Id., *65594-95. Indeed, the court explicitly noted that other factors “may well have merit . . . [t]o the extent that they focus on the reliability of evidence as ensured by the scientific validity of its underlying principles . . . .” Id., 594-95 n.12.
The second condition that scientific evidence must satisfy in order to be admissible under rule 702 is that it must “fit” the case in which it is presented. Id., 591. In other words, proposed scientific testimony must be demonstrably relevant to the facts of the particular case in which it is offered, and not simply be valid in the abstract. “The study of the phases of the moon, for example, may provide valid scientific ‘knowledge’ about whether a certain night was dark, and if darkness is a fact in issue, the knowledge will assist the trier of fact. However (absent creditable grounds supporting such a link), evidence that the moon was full on a certain night will not assist the trier of fact in determining whether an individual was unusually likely to have behaved irrationally on that night.” Id.
Finally, the court emphasized that even if a scientific theory or technique satisfied both of the previous criteria and thus would be admissible under a rule 702 analysis, it can still be excluded for failure to satisfy some other federal rule of evidence. Id., 595. Most important, it can still be excluded for failure to satisfy rule 403, which allows for the exclusion of relevant evidence “ ‘if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the juiy . . . ,’”8 Id.
Because Daubert was premised on an interpretation of a federal rule of evidence, its rejection of Frye is not *66binding authority on state courts. Nonetheless, subsequent to the Daubert decision, several states that had theretofore followed Frye reconsidered the issue and adopted the Daubert standard. See, e.g., State v. Alberico, 116 N.M. 156, 861 P.2d 192, 201-203 (1993) (“The Frye test. . . has been a part of New Mexico evidence law since 1952 .... [T]he critical issue is whether the Frye test is a legitimate means for determining what is and what is not scientific knowledge. We hold that it is not and that the Frye test should be rejected as an independent controlling standard of admissibility. . . . Several factors could be considered by a trial court in assessing the validity of a particular scientific technique to determine if it is scientific knowledge .... See Daubert [v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 593-95] . . . .” [Citations omitted; internal quotation marks omitted.]).9
B
We now address the question of the proper standard for the threshold admissibility of scientific evidence in this state. We begin by noting that, at present, Connecticut nominally follows the Frye rule.10 See, e.g., State *67v. Sivri, 231 Conn. 115, 153-54, 646 A.2d 169 (1994) (restriction fragment length polymorphism procedure as part of DNA analysis “generally accepted in the scientific community”); State v. John, 210 Conn. 652, 678, 557 A.2d 93, cert. denied, 493 U.S. 824, 110 S. Ct. 84, 107 L. Ed. 2d 50 (1989) (use of photographs by forensic entomologist to determine age of fly larvae found on body satisfied Frye); State v. McClary, 207 Conn. 233, 245-48, 541 A.2d 96 (1988) (testimony on “shaken baby syndrome” admissible under Frye); State v. Sherman, 38 Conn. App. 371, 409, 662 A.2d 767, cert. denied, 235 Conn. 905, 665 A.2d 905 (1995) (“Connecticut courts utilize the Frye standard in appraising the admissibility of evidence derived from innovative scientific techniques” [internal quotation marks omitted]).
A closer examination of our precedent, however, reveals that on many occasions we have declined to apply Frye when considering expert scientific testimony. See, e.g., State v. Hasan, 205 Conn. 485, 494, 534 A.2d 877 (1987) (admissibility of expert testimony by podiatrist that sneakers that left prints at crime scene belonged to defendant “did not depend on general acceptance of his theories in the scientific community”). Indeed, we have specifically observed that “[i]f a duly qualified expert testifies that in his opinion [a scientific] test or device is reliable, but his opinion is not shared by the scientific community, either because it is novel and experimental or because they disagree with its bases, the court still has discretion to admit the evidence because competent proof is not rendered inadmissible merely by the fad that others take issue with it.” (Emphasis added; internal quotation marks omitted.) State v. Ortiz, 198 Conn. 220, 227, 502 A.2d 400 (1985) (forensic odontologist’s identification of person by bite mark on apple admissible).
It is clear that we have been moving toward a validity standard for a number of years. We believe that it is *68time to complete that process, and that “the Daubert [reliability] approach will provide structure and guidance to what has until now been a potentially confusing and sparsely defined area of legal analysis in our state jurisprudence.” Taylor v. State, 889 P.2d 319, 329 (Okla. Crim. App. 1995).11 Accordingly, we conclude that the Daubert approach should govern the admissibility of scientific evidence in Connecticut.
1
We first discuss why a special standard for the admissibility of scientific evidence is required at all. Implicit in both Frye and Daubert is the notion that a trial judge should, by one method or another, serve as a “gatekeeper” and make a preliminary assessment of the validity of scientific testimony before allowing the fact finder even to consider it. A number of commentators, however, have suggested that the validity of proffered scientific evidence should go solely to its weight, not to its admissibility, and thus the fact finder should have a chance to consider all scientific evidence that is submitted. For example, the latest edition of Charles McCormick’s treatise on evidence provides that in making admissibility determinations, “the traditional standards of relevancy and the need for expertise — and *69nothing more—should govern.” 1 C. McCormick, Evidence (4th Ed. 1992) § 203, p. 874.12
Under this view, rule 702 of the Federal Rules of Evidence should not be interpreted as requiring judges independently to assess the validity of proffered scientific evidence, or to make admissibility decisions therefrom. Instead, “trial courts [should only] insure that expert witnesses are trustworthy — capable of explaining their reasoning in a manner that permits the factfinder to assess the testimony effectively — and so knowledgeable in their subject area that the inferences they draw are helpful. Thus, a court faced with scientific proof offers should not do what the jury does — that is, decide whether the evidence can be believed and how much of it should be believed. Instead, the court should consider whether the factfinder has enough information at its disposal to decide these issues for itself.” R. Dreyfuss, “Is Science a Special Case? The Admissibility of Scientific Evidence After Daubert v. Merrell Dow” 73 Tex. L. Rev. 1779, 1801 (1995).
We disagree with the preceding analyses and conclude that the validity of the methodologies underlying proffered scientific evidence should be considered in determining the admissibility of such evidence, as well as in determining its weight. Accordingly, we also conclude that it is proper for a trial judge to serve a gatekeeper function.
a
In this regard, we first note the concern expressed by many authorities that juries will be overwhelmed by complex scientific evidence and will give such evidence *70more weight than it deserves.13 We acknowledge, however, that other commentators have specifically asserted that juries will not be overly impressed by such evidence.14 At present, empirical data regarding the impact of scientific testimony on juries is almost entirely lacking. As a consequence, whether jurors will unduly credit scientific evidence is quite uncertain.15 *71Indeed, direct empirical evidence regarding the impact of scientific evidence on judges is also lacking.16
Although the effect of scientific evidence with regard to both judges and juries is uncertain, we note that, purely as a procedural matter, a judge is in a much better position than a juror to assess accurately the fundamental validity of such evidence. This is due to the different roles each serves at trial and the concomitant powers each has. “[T]he process of judicial decisionmaking, including the methods by which information is received and decisions are reviewed, is better suited than is the rather awkward process of juror decisionmaking for evaluation of evidence that is beyond at least the usual ken of laypeople, judges, and jurors alike.” R. Friedman, “The Death and Transfiguration of Frye” 34 Jurimetrics J. 133, 144 (1994); see also B. Black, F. Ayala & C. Saffran-Brinks, “Science and the Law in the Wake of Daubert: A New Search for Scientific Knowledge,” 72 Tex. L. Rev. 715, 787 (1994) (“we agree with Daubert's preference for preliminary judicial screening only because judges are in a better position than juries to acquire and consider the kind of information that bears on the resolution of [scientific evidence] disputes”).
For example, juries mainly have to rely on in-court testimony for their understanding of scientific evidence; that is, they are largely dependent upon the presentations of the parties and their experts. There is evidence, however, that expert presentations may often be mis*72leading; J. Sanders, “From Science to Evidence: The Testimony on Causation in the Bendectin Cases,” 46 Stan. L. Rev. 1, 3 (1993); and, at the same time, that cross-examination of experts may often be difficult and ineffective in bringing out flaws in the expert’s reasoning. B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 789; S. Gross, “Expert Evidence,” 1991 Wis. L. Rev. 1113, 1172 (1991).
Judges, on the other hand, have the benefit of reviewing briefs and other documents. B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 788. Indeed, a Connecticut trial judge has the power to request supplemental briefing on any issue that needs clarification, including issues surrounding proffered scientific evidence. Furthermore, Practice Book § 881 explicitly authorizes a judge presiding over a criminal case to appoint an independent expert when necessary.17 Such an appointment could certainly be made to assist the judge in evaluating proposed scientific testimony. Cf. Taylor v. State, supra, 889 P.2d 342 (Lumpkin, J., concurring).
*73Moreover, “[a]n important element in adjudication ... is the development of judicial expertise through repeated exposure to and familiarity with similar scientific issues.” J. Kesan, “An Autopsy of Scientific Evidence in a Post-Daubert World,” 84 Geo. L.J. 1985, 2038 (1996). Judges, on the one hand, are likely to gain familiarity with various common procedures, and with scientific techniques in general, by virtue of presiding over multiple cases involving such issues. “Over time, most judges will probably develop at least some facility for understanding science beyond the typical juror’s level of understanding.” B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 788. On the other hand, “[t]aking the time required to educate jurors and to present them with similarly detailed information could easily overwhelm the other issues in a case.” Id.
Given this background, we conclude that a gatekeeping role for trial judges in relation to scientific evidence is appropriate. Although the extent to which juries give scientific evidence undue deference is uncertain, the potential risk can be greatly reduced simply by allowing the judge, as the participant in the judicial process with both the greater access and ability to gather relevant information, to exclude wholly invalid scientific testimony altogether. Moreover, a trial judge who does admit scientific evidence will be in a better position, by virtue of the knowledge gained during the preliminary assessment, to conduct the trial and instruct the jury in such a way as to minimize the risk that jurors will give that evidence undue deference.18
*74b
In addition, we believe it is proper for trial judges to serve as gatekeepers for scientific evidence because a relevance standard of admissibility inherently involves an assessment of the validity of the proffered evidence. More specifically, if scientific evidence has no grounding in scientific fact, but instead is based on conjecture and speculation, it cannot in any meaningful way be relevant to resolving a disputed issue.
McCormick himself, although a proponent of the relevance standard for scientific evidence, initially recognized this fact. In the first edition of his treatise on evidence, McCormick rejected the Frye test in favor of a relevancy standard, in much the same maimer as that test is rejected in the fourth edition of his treatise. See C. McCormick, Evidence (1954) § 170, pp. 363-64. He went on to conclude, however, that such a standard would entail “deflating] the requirement [of general acceptance] to the normal standard which simply demands that the theory or device be accepted by a substantial body of scientific opinion . . . .” (Emphasis added.) Id., § 174, pp. 371-72. McCormick thus implicitly acknowledged that some indication of scientific validity — accomplished here by a showing of “substantial” acceptance — is necessaiy for scientific evidence even to be relevant. It is true that the previous passage was removed from subsequent editions of McCormick’s treatise. See, e.g., C. McCormick, Evidence (2d Ed. 1972) § 207, pp. 506-507. Nonetheless, we believe that McCormick’s original understanding was correct. See also P. Giannelli, supra, 80 Colum. L. Rev. 1233-34.
2
Having concluded that Connecticut judges should exercise a gatekeeper function with regard to scientific *75evidence, we now briefly explain our conclusion that the Frye “general acceptance” standard is not adequate for this role. We note that even before the decision in Daubert, the Frye rule was widely criticized.19 “[S]cholars have criticized the Frye approach for being unduly conservative and for abandoning the fundamental evidentiary [principle] of . . . probity.” “Developments in the Law — Confronting the New Challenges of Scientific Evidence” (“Developments in the Law”), 108 Harv. L. Rev. 1481, 1486 (1995). These critics observe that scientific pioneers and dissenters are occasionally right. “ ‘When photography was first introduced, it was seriously questioned whether pictures thus created could properly be introduced into evidence, but this method of proof, as well as by means of x-rays and the microscope, is now admitted without question.’ [People v. Jennings, 252 Ill. 534, 548, 96 N.E. 1077 (1911)]. As with most scientific phenomena, the passage of time can serve ... to demonstrate the reliability and acceptance of a once speculative and unproved premise.” State v. Bullard, 312 N.C. 129, 146, 322 S.E.2d 370 (1984). Excluding scientific views simply because they are not “generally accepted,” without any further consideration of their validity, thus contravenes “the liberal nature ... of modem evidentiary law.” R. Friedman, supra, 34 Jurimetrics J. 133-34.
We are persuaded by these criticisms of the Frye test. We conclude that an admissibility test for scientific evidence premised solely on its “general acceptance” is conceptually flawed and therefore must be rejected. In doing so, we follow in the footsteps of the many *76jurisdictions that, both before20 and after21 the Daubert decision, have chosen to reject the Frye standard as an absolute prerequisite to the admissibility of scientific evidence.22 See, e.g., State v. Pennington, 327 N.C. 89, *7798, 393 S.E.2d 847 (1990) (admissibility of scientific evidence should be based on “the reliability of the scientific method rather than its popularity within a scientific community”).
3
We now turn to our reasons for concluding that the Daubert approach to the admissibility of scientific evidence is the proper approach for judges to follow in performing their gatekeeper role. In doing so, we are mindful of the fact that almost every other jurisdiction that has rejected Frye has also, either explicitly or effectively, adopted the Daubert multifactor “validity” approach to admissibility.23 We agree with, and join in, this movement.
Our reasons for adopting Daubert are based upon our understanding of that case. By its own terms, the opinion of the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 579, sets forth a conceptual approach to the admissibility of scientific evidence, and not a functional test therefor. As discussed previously, the essential holding of the Supreme Court is the general principle that, as a threshold matter, and subject still to the rules of evidence generally, scientific evidence should be admitted in court only upon some showing of its scientific validity. Id., 592-93; see generally part I A of this opinion. *78Although the court provides “general observations” as to some factors that might be relevant to this determination, it explicitly states that “[m]any factors will bear on the inquiry, and we do not presume to set out a definitive checklist or test.” (Emphasis added.) Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 593. “Daubert does not purport to answer all questions or to resolve all problems associated with scientific testimony.” L. Loevinger, “Science as Evidence,” 35 Jurimetrics J. 153, 179 (1995); see also “Developments in the Law,” supra, 108 Harv. L. Rev. 1513 (Daubert “offer[s] little practical guidance”).
Critics of Daubert emphasize this indefiniteness. Chief Justice Rehnquist, in his concurring and dissenting opinion, for example, although agreeing that “Rule 702 confides to the judge some gatekeeping responsibility”; Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 600; commented that “[questions arise simply from reading [the ‘general observations’] part of the Court’s opinion, and countless more questions will surely arise when hundreds of district judges try to apply its teaching to particular offers of expert testimony.” Id.; see also R. Dreyfuss, supra, 73 Tex. L. Rev. 1780 (Daubert's “reach is indeterminate, and the few specific guidelines announced in the opinion do not begin to cover the issues that judges who follow it must consider”).
We view Daubert's indefiniteness not as a flaw, but as a necessity. The term “scientific evidence” covers a large variety of subjects. The Federal Judicial Center, for example, included in its Reference Manual on Scientific Evidence essays on the broad topics of epidemiology, toxicology, survey research, DNA evidence, multiple regression, and estimation of economic losses in damages awards. See Reference Manual on Scientific Evidence, J. Moore, Federal Practice (1995). In addition to those subjects, courts have also treated as scientific *79evidence testimony on subjects ranging from the causation of a plaintiffs cataracts; O’Conner v. Commonwealth Edison Co., 13 F.3d 1090 (7th Cir. 1994); to an analysis of bloodstain patterns at a crime scene; State v. Goode, 341 N.C. 513, 461 S.E.2d 631 (1995); to, of course, polygraph evidence; State v. Beard, 194 W. Va. 740, 461 S.E.2d 486 (1995); and beyond.
Accordingly, we conclude that it is impossible to formulate a specific, clearly defined test that provides judges with a precise, complete list of factors to consider in evaluating the entire class of scientific evidence. No purely mechanical test based on a finite number of set considerations can, in and of itself, truly guide judges with regard to the admissibility of all of the varied and eclectic types of scientific evidence. Indeed, “[e]ach factor may shed some light on the scientific merits of the evidence, but none illuminates much of the total picture. Without a conceptual framework, using [mechanical] multiple-factor tests to evaluate science is like trying to light up a ball park with a few misaimed spotlights.” B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 735.
It is therefore no surprise that courts that do apply either Frye or Daubert in a purely mechanical manner — simply looking at whether certain, specified factors are met — do not reach consistent results across jurisdictions regarding the admissibility of particular types of scientific evidence. By reading the individual factors narrowly or broadly, courts can skew the analysis toward the end they desire.24 As a result, “courts purporting to apply the same . . . standard to essen*80tially the same problem frequently reach conflicting conclusions.” “Developments in the Law,” supra, 108 Harv. L. Rev. 1494. Thus, for example, courts ostensibly applying Frye have both admitted and excluded voice-print evidence,25 as have courts ostensibly applying multifactor validity checklists. See generally B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 735-39; “Developments in the Law,” supra, 1494-98.
Indeed, because a generic, mechanical standard is often inapposite to an understanding of the validity of a particular type of scientific evidence, such a specific standard frequently deflates into no standard at all. This is because “[s]uperficially clear doctrinal standards that are in fact indeterminate nearly to the point of uselessness serve only to obstruct the rules that govern the system.” “Developments in the Law,” supra, 108 Harv. L. Rev. 1497. That is, mechanical factor tests emphasize specific considerations that are often irrelevant or unduly narrow while simultaneously obscuring the underlying principles upon which a court should be focusing. As a result, such tests have “little analytical value [and] serve primarily as labels to justify a court’s instinctive reaction.” B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 735. Thus, the reality under most mechanical tests for the admissibility of scientific evidence is that, beneath the illusion of a rigid standard, the court in fact has essentially unfettered discretion.
We conclude that a test embodying a general, overarching approach to the threshold admissibility of scientific evidence is required. Although such a standard is *81more vague on its surface, it will in fact discourage untrammeled discretion by giving trial courts a workable principle to follow. Moreover, we believe that Dauberts focus on scientific validity properly directs trial judges to the core issue that they should address as gatekeepers of scientific evidence. For, as explained previously, scientific evidence is likely neither relevant nor helpful to the fact finder if it does not meet some minimum standard of validity.26 See generally part I B 1 of this opinion.
C
We now examine, pursuant to our conception of the Daubert approach, the mechanics and scope of a, Daubert assessment. Indeed, our reasons for adopting the Daubert approach at all are intertwined with, and dependent upon, our conception of how that approach should operate.
1
We begin by noting the distinction under the Daubert approach between the methodologies underlying an expert’s scientific testimony and the expert opinion itself. As the court in Daubert noted, the focus of a validity assessment “must be solely on principles and methodology, not on the conclusions that they generate.” Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 595. So long as the methodology underlying a scientific opinion has the requisite validity, the testimony derived from that methodology meets the Daubert threshold for admissibility, even if the judge *82disagrees with the ultimate opinion arising from that methodology, and even if there are other methodologies that might lead to contrary conclusions. Thus, a judge should admit scientific testimony when “there are good grounds for [the] expert’s conclusion, even if the judge thinks that there are better grounds for some alternative conclusion. . . .” In re Paoli R. Yard PCS Litigation, 35 F.3d 717, 744 (3d Cir. 1994).
For example,27 in Cella v. United States, 998 F.2d 418, 420 (7th Cir. 1993), the plaintiff claimed that his polymyositis — an inflammation of the muscles involving both the upper and lower extremities — was caused by certain events of physical and emotional trauma he suffered while working aboard a Navy vessel. The plaintiff presented the testimony of a single physician supporting his theory of liability, while the defendant presented several witnesses who testified that the cause of polymyositis is, in fact, unknown, and thus could not be attributed to the aforementioned traumas with any degree of certainty. Id., 421-22. After the court, in a bench trial, found in favor of the plaintiff, the defendant appealed, claiming, in part, that the testimony of the plaintiffs physician should not even have been admitted “in light of the testimony of the defendant’s medical experts and the abundance of medical literature stating that the etiology of polymyositis is unknown.” Id., 423.
After a thorough review of the bases upon which the plaintiffs physician had based his opinion, the court upheld the admission of his testimony. “Although [the plaintiffs physician’s] conclusion differs from those of the defendant’s medical experts, he has utilized an accepted methodology in reaching his conclusion — namely, analysis of medical literature and case study comparison with the individual characteristics of *83the patient’s case to determine etiology.” Id., 426. Thus, although there was little support in the literature for the physician’s specific conclusion regarding the cause of the plaintiffs injury, the court found that he had employed a proper and thorough diagnostic methodology. Accordingly, it was not error to admit the physician’s testimony, because “ ‘[a]s long as the expert’s methodology is well founded, the nature of the expert’s conclusion is generally irrelevant, even if it is controversial or unique.”28 Id. Once the methodology underlying an expert conclusion has been sufficiently established, the mere fact that controversy, or even substantial controversy, surrounds that conclusion goes only to the weight, and not to the admissibility, of such testimony.29
Of course, even where a particular technique has been shown to satisfy Daubert, the proponent must also establish that the specific scientific testimony at issue is, in fact, derived from and based upon that methodology. The Supreme Court in Daubert referred to this concept as the “fit” requirement. Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 591; see part I A of this opinion. “[Ajlthough some conclusions can be reasonably inferred from the methodology employed, others cannot.” J. Kesan, supra, 84 Geo. L.J. *842022. “When an expert’s conclusions are not commensurate with the underlying methodology, they may be properly excluded under Daubert because they do not rely on scientific knowledge and are thus unhelpful to the jury.” Id.; see, e.g., State v. Foret, 628 So. 2d 1116, 1124-27 (La. 1993) (expert testimony that victim of alleged molestation had, in fact, been abused should have been excluded when testimony was based on psychological methodology designed and intended solely to assist in treatment, and not as diagnostic tool).
2
We now set forth some of the factors that various courts have considered in conducting a methodological analysis. We emphasize, however, that these factors are not exclusive. Some will not be relevant in particular cases; and some cases will call for considerations not discussed herein. “The factors a trial court will find helpful in determining whether the underlying theories and techniques of the proffered evidence are scientifically reliable will differ with each particular case.” E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 557 (Tex. 1995); see also Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 593; In re Paoli R. Yard PCB Litigation, supra, 35 F.3d 742. Indeed, as discussed previously; see generally part I B 3 of this opinion; a mechanical list of mandatory factors would frustrate the entire concept underlying the Daubert approach.
Even under Daubert, courts should continue to consider whether a scientific principle has gained “general acceptance” in making admissibility determinations. Although “general acceptance” is no longer an absolute prerequisite to the admission of scientific evidence, it should, in fact, be an important factor in a trial judge’s assessment. Indeed, “[w]e suspect that general acceptance in the relevant scientific community will continue *85to be the significant, and often the only, issue.” Commonwealth v. Lannigan, 419 Mass. 15, 26, 641 N.E.2d 1342 (1994). Thus, “[a]lthough Frye may no longer be the standard for admissibility, general acceptance remains a part of the analysis, and in many cases its presence may alone be sufficient to admit the evidence.” (Emphasis in original.) “Standards and Procedures for Determining the Admissibility of Expert Evidence After Daubert,” 157 F.R.D. 571, 574 (1995). That is, if a trial court determines that a scientific methodology has gained general acceptance, then the Daubert inquiry will generally end and the conclusions derived from that methodology will generally be admissible.30 If a principle has not gained general acceptance, however, we emphasize that “a proponent of [the] scientific opinion . . . may [still] demonstrate the reliability or validity of the underlying scientific theory or process by some other means, that is, without establishing general acceptance.” Commonwealth v. Lannigan, supra, 26; see also Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 588-89.
Several other factors may properly play a role in a court’s assessment of the validity of a scientific methodology. The remaining factors listed in Daubert— *86whether that methodology has been tested and subjected to peer review, and the known or potential rate of error — are of course important. See Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 592-94. Moreover, the prestige and background of the expert witness supporting the evidence can play a role in determining whether a novel technique employed by that individual is likely to have any scientific merit. State v. Goode, supra, 341 N.C. 527-28; State v. Brown, 297 Or. 404, 417, 687 P.2d 751 (1984); M. Gottesman, “Admissibility of Expert Testimony After Daubert: The ‘Prestige’ Factor,” 43 Emory L.J. 867, 878 (1994). The extent to which the scientific technique in question relies on subjective interpretations and judgments by the testifying expert, rather than on objectively verifiable criteria, can also be a factor. State v. Brown, supra, 417; E.I. du Pont de Nemours & Co. v. Robinson, supra, 923 S.W.2d 557; “Developments in the Law,” supra, 108 Harv. L. Rev. 1498. In the same vein, courts have looked at whether a testifying expert can present and explain the data and methodology underlying his or her scientific testimony in such a manner that the fact finder can reasonably and realistically draw its own conclusions therefrom. State v. Goode, supra, 527-28; “Developments in the Law,” supra, 1502; see also State v. Hasan, supra, 205 Conn. 491. Several courts have also considered whether the scientific technique underlying the proffered expert testimony was developed and implemented solely to develop evidence for in-court use, or whether the technique has been developed or used for extrajudicial purposes. Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (applying Supreme Court Daubert opinion on remand of case); State v. Goode, supra, 527-28; State v. Brown, supra, 417; E.I. du Pont de Nemours & Co. v. Robinson, supra, 557.
We appreciate that many of these factors lack precision, but this indefiniteness is unavoidable. The actual *87operation of each factor, as is the determination of which factors should be considered at all, depends greatly on the specific context of each case in which each particular Daubert analysis is conducted. So long as trial judges remain focused on the underlying purpose behind the Daubert analysis — to establish whether a scientific methodology has sufficient validity to be helpful to the fact finder — we are confident that the previously mentioned uncertainties are not so overwhelming as to render Daubert functionally inoperative. Cf. R. Friedman, supra, 34 Jurimetrics J. 141 (ambiguities in Daubert factors “will probably be genuinely troublesome only if, contrary to the [Supreme] Court’s stated intention, lower courts treat the criteria as checklist items, each of which must be satisfied for a proposition to be deemed scientific, rather than merely as factors to be weighed, along with others, into an overall balance”).
3
We now turn to the threshold burden that a proponent of scientific testimony bears to establish that the testimony is admissible. “Once the party opposing the evidence objects, the proponent bears the burden of demonstrating its admissibility.” E.I. du Pont de Nemours & Co. v. Robinson, supra, 923 S.W.2d 557.
In addressing the showing that a proponent of scientific evidence must make, we are largely guided by the fundamental tenets of the law of evidence regarding admissibility. “Evidence is admissible when it tends to establish a fact in issue or to corroborate other direct evidence in the case.” (Internal quotation marks omitted.) State v. McClendon, 199 Conn. 5, 8, 505 A.2d 685 (1986). “Evidence is not rendered inadmissible because it is not conclusive. All that is required is that evidence lend to support a relevant fact even to a slight degree, so long as it is not prejudicial or merely cumulative.” *88(Emphasis in original.) C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 8.1.1, p. 226. Moreover, even evidence “susceptible to different interpretations” is admissible; State v. Gray, 221 Conn. 713, 725, 607 A.2d 391, cert. denied, 506 U.S. 872, 113 S. Ct. 207, 121 L. Ed. 2d 148 (1992); “ ‘[s]o long as the evidence may reasonably be construed in such a manner that it would be relevant . . . .’’’Id.
These concepts are as applicable to scientific testimony as to other types of evidence. Thus, questions about the methodological validity of proffered scientific testimony will generally go to the weight of such evidence, not to its admissibility. Courts should exclude scientific evidence, however, when such concerns render the technique, and the resulting evidence, incapable of assisting the fact finder in a sufficiently meaningful way.31 Moreover, in light of the traditional policy regard*89ing the admission of relevant evidence, “[a] judge frequently should find an expert’s methodology helpful [and thus admissible] even when the judge thinks that the expert’s technique has flaws sufficient to render the [expert’s] conclusions inaccurate. He or she will often still believe that hearing the expert’s testimony and assessing its flaws was an important part of assessing what conclusion was correct and may certainly still believe that a jury attempting to reach an accurate result should consider the evidence.” In re Paoli R. Yard PCB Litigation, supra, 35 F.3d 744-45.
A trial judge should therefore deem scientific evidence inadmissible only when the methodology underlying such evidence is sufficiently invalid to render the evidence incapable of helping the fact finder determine a fact in dispute. We adopt the Daubert approach, however, specifically because we conclude that a sufficient showing of validity is necessary for scientific evidence to be helpful. See part IB 1 of this opinion. The interplay between these principles — a general policy in favor of admission of helpful evidence, and a specific policy of *90requiring a showing of a certain level of validity before scientific testimony can properly be presented to a fact finder — cannot be resolved by an absolute statement or rule. Instead, a case-by-case analysis will be necessary.
D
It is important to remember that Daubert only provides a threshold inquiry into the admissibility of scientific evidence. Even evidence that has met the Daubert inquiry into its methodological validity, and thus has been shown to have some probative value, may be excluded for failure to satisfy other evidentiary rules. In particular, scientific evidence, like all evidence, is properly excluded if its prejudicial impact outweighs its probative value, even if it is otherwise admissible. See, e.g., Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 595; State v. Figueroa, 235 Conn. 145, 162, 665 A.2d 63 (1995); C. Tait & J. LaPlante, supra, § 8.1.3, p. 227.
E
Finally, we address the concern that, by requiring trial courts to conduct a Daubert validity assessment, we are improperly requiring them to become amateur scientists. According to some critics, a significant problem with the Daubert approach is that “we sorely underestimate the complexity of many scientific controversies, particularly those involving complex quantitative analysis, when we presume that nonscientist judges can master the technical issues to the point that they should feel comfortable deciding what is or is not good science in a particular case. Scientists who have spent the greater portions of their professional lives wrestling with the complexities and mysteries of their disciplines must be amazed at the law’s hubris in thinking that nonscientist judges can ‘get up to speed’ on a scientific dispute and ultimately decide who has the better of the *91argument.”32 P. Milich, “Controversial Science in the Courtroom: Daubert and the Law’s Hubris,” 43 Emory L.J. 913, 919 (1994); see also Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 600-601 (Rehnquist, C. J., concurring in part and dissenting in part); J. Kesan, supra, 84 Geo. L.J. 2000.33
We conclude that this concern is unfounded. Under Daubert, trial judges are not required to make a determination of the ultimate scientific validity of any scientific propositions. Instead, they need only make a much more limited inquiry: whether sufficient indicia of legitimacy exist to support the conclusion that evidence derived from the principle may be profitably considered by a fact finder at trial. It is true that answering even this question may require “a deeper and more detailed preliminary review of scientific claims than most courts have heretofore undertaken.” B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 721. Nonetheless, we do not expect this process to burden our courts unduly. “Though the details of science may be remote from common experience, nonscientists can under*92stand the fundamental characteristics that separate valid science from pale imitations.” Id., 720; see also E.I. du Pont de Nemours & Co. v. Robinson, supra, 923 S.W.2d 557-58.
Moreover, to the extent that our adoption of Daubert does “[signal] that the time has come for courts and lawyers to learn the basic principles of science”; L. Loevinger, supra, 35 Jurimetrics J. 179; we see this as an unavoidable necessity. As science and technology have advanced and become increasingly prevalent in our society, the number of cases, both civil and criminal, in which scientific testimony plays a role has also grown. See, e.g., id., 172 n.110. This number undoubtedly will continue to grow in the future. When such cases, with their attendant evidentiary issues, arise, it is indisputable that “]j]udges will . . . face difficult issues that are beyond their background and training. But they should not respond by evading their responsibility to reach a carefully reasoned decision or by using superficial labels ‘to justify [their] instinctive reaction.’ Instead, judges should try to educate themselves about the proposed area of expertise . . . .” “Developments in the Law,” supra, 108 Harv. L. Rev. 1517. Only by being knowledgeable, in at least a basic way, about the issues surrounding the scientific evidence before them, can judges discharge their duties properly. Accordingly, Daubert, at its most fundamental level, merely directs “trial judges consciously [to] do what is in reality a basic task of a trial judge — ensure the reliability and relevance of evidence without causing confusion, prejudice or mistake.” “Standards and Procedures for Determining the Admissibility of Expert Evidence After Daubert,” supra, 157 F.R.D. 577.
II
Admissibility of Polygraph Evidence
We now turn to the defendant’s claim that Connecticut should abandon its traditional per se rule against *93the admission of polygraph evidence at trial. “This court has repeatedly held that neither the results of a polygraph test nor the willingness of a witness to take such a test is admissible in Connecticut courts.”34 State v. Esposito, 235 Conn. 802, 831, 670 A.2d 301 (1996). The defendant argues that this position is inconsistent with Daubert.
Without deciding, we will assume, for the purposes of this opinion, that polygraph evidence satisfies the admissibility threshold established by Daubert. After reviewing the case law and the current, extensive literature on the polygraph test, however, we are convinced that the prejudicial impact of polygraph evidence greatly exceeds its probative value.35 Accordingly, we *94see no reason to abandon our well established rule of exclusion, and we conclude that polygraph evidence should remain per se inadmissible in all trial court proceedings in which the rules of evidence apply,36 and for all trial purposes,37 in Connecticut courts.
A
We first explain our methodology in assessing, in the absence of an evidentiary hearing before the trial court, the likely probative value of polygraph evidence. In conducting such an assessment, an appellate court “may take judicial notice of the existence of a body of scientific literature.” Browning-Ferris Industries of South Jersey, Inc. v. Muszynski, 899 F.2d 151, 161 (2d Cir. 1990). To ensure consistency in the approach to scientific evidence, a court should examine the foundation evidence received, if any; the scientific literature; and other courts’ analyses. State v. Streich, 163 Vt. 331, *95343, 658 A.2d 38 (1995). Indeed, even when, as in this case, there has been no evidence introduced at the trial level, an appellate court may properly “analyfze] . . . the issues . . . based [only] on consideration of the information gleaned from prior reported cases and published literature on the subject matter.” State v. Foret, supra, 628 So. 2d 1131. In the past, this court has taken notice of empirical, extralegal materials in determining that, as a matter of law, certain scientific evidence was, in the form in which it was offered, inadmissible at trial. See State v. Skipper, 228 Conn. 610, 622-23, 637 A.2d 1101 (1994) (literature search revealed fact, not elicited at trial, that DNA test for determining paternity relied on mathematical formula that assumed prior probability of paternity inconsistent with presumption of innocence in criminal case); cf. State v. Sivri, supra, 231 Conn. 158-61 (directing trial court to take notice of new scientific report, issued while case on appeal, in making determination of validity and admissibility of DNA population frequency calculations).
B
With this background in mind, we turn now to an assessment of the threshold validity, probative value, and prejudicial impact of polygraph evidence. In order to do so, it is necessary to understand some of the mechanics and theory behind the modem polygraph test.
1
Modem polygraph theory rests on two assumptions: (1) there is a regular relationship between deception and certain emotional states; and (2) there is a regular relationship between those emotional states and certain physiological changes in the body that can be measured and recorded. J. Tarantino, Strategic Use of Scientific Evidence (1988) § 6.01, p. 205. These physiological changes include fluctuations in heart rate and blood *96pressure, rate of breathing, and flow of electrical current through the body, and they are measured by a cardiosphygmograph, a pneumograph and a galvanometer, respectively. Id. These instruments, bundled together, form the basis of most modem polygraphs.
There is no question that a high quality polygraph is capable of accurately measuring the relevant physical characteristics. United States Congress, Office of Technology Assessment, “Scientific Validity of Polygraph Testing: A Review and Evaluation — A Technical Memorandum,” OTA-TM-H-15 (1983) (OTA Memorandum), reprinted in 12 Polygraph 198, 201 (1983). Even polygraph advocates, however, acknowledge that “[n]o known physiological response or pattern of responses is unique to deception.” D. Raskin, “The Polygraph in 1986: Scientific, Professional and Legal Issues Surrounding Application and Acceptance of Polygraph Evidence,” 1986 Utah L. Rev. 29, 31 (1986). Indeed, “there is no reason to believe that lying produces distinctive physiological changes that characterize it and only it. . . . [T]here is no set of responses — physiological or otherwise — that humans omit only when lying or that they produce only when telling the truth .... No doubt when we tell a lie many of us experience an inner turmoil, but we experience similar turmoil when we are falsely accused of a crime, when we are anxious about having to defend ourselves against accusations, when we are questioned about sensitive topics — and, for that matter, when we are elated or otherwise emotionally stirred.” (Citation omitted.) B. Kleinmuntz & J. Szucko, “On the Fallibility of Lie Detection,” 17 Law & Society Rev. 85, 87 (1982). Thus, while a polygraph machine can accurately gauge a subject’s physiological profile, it cannot, on its own, determine the nature of the underlying psychological profile. “The instrument cannot itself detect deception.” OTA Memorandum, *97supra, reprinted in 12 Polygraph 196, statement of John Gibbons, Director of Office of Technology Assessment.38
The polygraph examiner, therefore, is responsible for transforming the output of a polygraph machine from physiological data into an assessment of truth or deception. See, e.g, P. Giannelli, “Forensic Science: Polygraph Evidence: Part I,” 30 Crim. L. Bull. 262, 264 (1994). This mission actually involves two separate tasks. First, the examiner must design and implement a polygraph test in such a way that the physiological data produced is properly linked to a subject’s deceptiveness, and not just to his nervousness or other unrelated emotional responses. Id, 263. Second, even if the data produced is linked to a subject’s deception, the examiner must interpret the data, that is, grade the test, correctly. Id, 264.
The “control question test” is the polygraph method most commonly used in criminal cases to link physiological responses to deception.39 See, e.g, C. Honts & M. Perry, “Polygraph Admissibility: Changes and Challenges,” 16 Law & Hum. Behav. 357, 360 (1992). The control question test is based on the theory that fear of detection causes psychological stress.40 Under that *98test, therefore, the “polygraph instrument is measuring the fear of detection rather than deception per se.” (Emphasis added.) OTA Memorandum, supra, reprinted in 12 Polygraph 201.
In the control question test procedure, the polygrapher first conducts a pretest interview with the subject wherein the accuracy and reliability of the polygraph are emphasized.41 This is done to aggravate the deceptive subject’s fear of detection while calming the innocent subject, which is crucial given that the test’s efficacy is based entirely on the subject’s emotional state. All exam questions are then reviewed with the subject, in order to minimize the impact of surprise on the test results and to ensure that the subject understands the questions. The actual control question test consists of a sequence of ten to twelve questions, repeated several times. There are three categories of questions: neutral; relevant; and control. All questions are formulated by the polygrapher conducting the examination based on a review of the facts of the case.
A neutral question is entirely nonconfrontational and is designed to allow the polygrapher to get a baseline reading on the subject’s physiological responses. A neutral question addresses a subject’s name, age, address, or similar topic.
*99A relevant question is accusatory and directed specifically at the subject under investigation. “For example, in an assault investigation, a relevant question might be: ‘On May 1, 1986, did you strike Mr. Jones (the alleged victim) with any part of your body?’ ” J. Tarantino, supra, § 6.09, p. 215.
A control question concerns “an act of wrongdoing of the same general nature as the main incident under investigation,” and is designed to be “one to which the subject, in all probability, will lie or to which his answer will be of dubious validity in his own mind.” J. Rat & F. Inbau, Truth and Deception (2d Ed. 1977) p. 28. Control questions “cover many years in the prior life of the subject and are deliberately vague. Almost anyone would have difficulty answering them truthfully with a simple ‘No.’ ” D. Raskin, supra, 1986 Utah L. Rev. 34. In an assault case, a control question might be: “Did you ever want to see anyone harmed?” J. Tarantino, supra, § 6.09, p. 215. Although few people honestly could deny these control questions categorically, they are “presented to the subject in a manner designed to lead him to believe that admissions would negatively influence the examiner’s opinion and that strong reactions to those questions during the test would produce a deceptive result.” D. Raskin, supra, 1986 Utah L. Rev. 34.42
The theoiy behind the control question test is that “the truthful person will respond more to the control questions than to the relevant questions because they represent a greater threat to that person. For the same reason the deceptive person will respond more to the relevant questions than to the control questions.” P. *100Giannelli, supra, 30 Crim. L. Bull. 266-67. Thus, in order for the test to work properly, both truthful and deceptive examinees must have particular mind sets during the exam. “The innocent examinee [must fear] that the polygraph examiner will pick up his deception [on the control question] and incorrectly conclude that he is also being deceptive about the relevant question.” J. Tarantino, supra, § 6.09, p. 216. As a result, the innocent subject’s physiological responses to the control question, stemming from this fear, will be greater than those to the relevant question, which the subject can answer honestly. A guilty subject, however, will be more worried about having his crime and deception exposed by the relevant question than he is about any control question issues. Accordingly, his physiological responses — prompted by his fear of detection — will be greater with regard to the relevant question than to the control question.
Under the control question test, the absolute measure of the subject’s physiological responses to each question is unimportant. For example, the mere fact that a subject has a strong response to a relevant question can simply be indicative of nervousness and does not, by itself, indicate deception. Instead, the polygrapher looks to the relative strength of the responses to the control and relevant questions in order to determine truth or deception.43 The art of the polygrapher lies in *101composing control and relevant questions that elicit the appropriate relative responses from truthful and deceitful parties. See generally United States v. Kwong, 69 F.3d 663, 668 (2d Cir. 1995) (polygraph results excluded because examiner failed to formulate questions properly); J. McCall, supra, 1996 U. Ill. L. Rev. 378; D. Raskin, supra, 1986 Utah L. Rev. 47-49.
A control question exam ordinarily pairs relevant and control questions with some neutral questions interspersed. For example, a typical progression would be:
“1. (Neutral) Do you understand that I will ask only the questions we have discussed?
“2. (Pseudo-Relevant) Regarding whether you took that ring, do you intend to answer all of the questions truthfully?
“3. (Neutral) Do you live in the United States?
“4. (Control) During the first twenty-four years of your life, did you ever take something that did not belong to you?
“5. (Relevant) Did you take a ring from the Behavioral Sciences Building on July 1, 1985?
“6. (Neutral) Is your name Joanne?
“7. (Control) Between the ages of ten and twenty-four, did you ever do anything dishonest or illegal?
“8. (Relevant) Did you take that diamond ring from a desk in the Behavioral Sciences Building on July 1?
“9. (Neutral) Were you bom in the month of February?
*102“10. (Control) Before 1984 did you ever lie to get out of trouble or to cause a problem for someone else?
“11. (Relevant) Were you in any way involved in the theft of that diamond ring from the Behavioral Sciences Building last July?” D. Raskin, supra, 1986 Utah L. Rev. 36. The entire sequence is normally gone through three times, after which the examiner scores the result to attempt to reach a determination of truthfulness or deception.
The most common technique for scoring polygraph charts is pure numerical grading. In the most prevalent numerical system, the polygrapher assigns a numerical value along the range of -3 to +3 to each pair of relevant and control questions. A score of +3 indicates a much stronger reaction to the control question than to the relevant question and, therefore, truthfulness; a score of -3 indicates a much stronger reaction to the relevant question and, therefore, deception; and a score of 0 indicates that there was no significant difference in response. The examiner considers only the polygraph chart in assigning these scores; no consideration is given to any subjective impressions regarding the subject’s truthfulness that the examiner develops over the course of the exam. The scores for all question pairs in all three sequences are then totaled. If the sum is +6 or greater, the subject is classified as truthful; if the sum is -6 or lower, the subject is classified as deceptive; scores of -5 to +5 are deemed inconclusive. Computers are sometimes used to give more precise numerical scores to polygraph charts.44
*103If an analysis of the first three charts produces inconclusive results, the examiner will often repeat the question sequence twice more. After that, however, further repetitions are generally considered meritless, as the subject will have become habituated to the test questions and, therefore, will no longer have sufficiently strong emotional responses for polygraph purposes.45 Id., 37-40.
*1042
We now examine the validity of the results produced by the polygraph test.46 The word “validity” has two meanings in the polygraph context: for the purposes of this discussion, they will be labeled “accuracy” and “predictive value.” Courts generally do not specify to which concept they are referring when they address polygraph issues. Maintaining this distinction is essential, however, if one is to evaluate fairly the validity of the polygraph test.
a
The “accuracy” of the polygraph test itself has two components: sensitivity and specificity. The polygraph’s sensitivity is its ability to tell that a guilty person is, in fact, lying. If the polygraph test had a 90 percent sensitivity, then it would correctly label a deceptive subject as being deceptive 90 percent of the time. Thus, the test would incorrectly label a deceptive subject as being truthful 10 percent of the time; this mislabeling is called a “false negative” error. The polygraph’s speci*105ficity is its ability to tell that an innocent person is, in fact, being truthful. If the polygraph test had an 80 percent specificity, then it would label a truthful subject as being truthful 80 percent of the time. The test would thus incorrectly label a truthful subject as being deceptive 20 percent of the time; this mislabeling is called a “false positive” error. It is generally agreed in the literature, by both advocates and critics, that polygraphs have greater sensitivity than specificity; that is, that false positives outnumber false negatives. See, e.g., C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 362; see also United States v. Galbreth, 908 F. Sup. 877, 885 (D.N.M. 1995).
There is wide disagreement, however, as to what the sensitivity and specificity values actually are for a well run polygraph exam. See generally 1 C. McCormick, supra, § 206, pp. 907-17. Dozens of studies of polygraph accuracy have been conducted. Id. They fall into two basic types, namely, laboratory simulations of crimes47 and field studies based on data from polygraph examinations in actual criminal cases.48 P. Giannelli, supra, 30 Crim. L. Bull. 270-73. The variance in expert opinion regarding polygraph accuracy arises from disagreements as to which methods and which studies within *106each method are methodologically valid. C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 360.
Polygraph supporters base their accuracy estimates on both laboratory simulation and field studies. These advocates acknowledge that field studies are theoretically preferable for establishing the polygraph test’s field accuracy, but they conclude that serious methodological difficulties inherent in such studies, such as establishing the actual guilt or innocence of the study subjects, make most of these studies unreliable. They think, however, that laboratory studies, when designed to approximate field conditions and when carefully conducted, can provide useful and valid data. See generally J. Kircher, S. Horowitz & D. Raskin, “Meta-analysis of Mock Crime Studies of the Control Question Polygraph Technique,” 12 Law & Hum. Behav. 79, 80 (1988); see also C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 361. David Raskin, perhaps the foremost polygraph advocate in the United States, recently reviewed the literature on polygraph studies and concluded that eight laboratory studies and four field studies of the control question test polygraph technique were methodologically valid. D. Raskin, “The Scientific Status of Research on Polygraph Techniques,” in West Companion to Scientific Evidence 2 (Faigman et al. eds., forthcoming 1996), cited in C. Honts & B. Quick, “The Polygraph in 1995: Progress in Science and the Law,” 71 N.D. L. Rev. 987, 995, 1018-19 (1995). The laboratory studies that Raskin cites, taken together, indicate that the polygraph test has an 89 percent sensitivity rate and a 91 percent specificity rate;49 the field studies give an 87 percent *107sensitivity and a 59 percent specificity.50 Id. Other studies indicate higher levels of accuracy. See generally P. Giannelli, supra, 30 Crim. L. Bull. 271-73; C. McCormick, supra, § 206, pp. 909-10. The United States Department of Defense, although acknowledging that more research needs to be done, concluded after a thorough review of the literature that there was no “data suggesting that the various polygraph techniques and applications . . . have high false positive or high false negative error rates.” United States Department of Defense, The Accuracy and Utility of Polygraph Testing (1984) p. 63.
Critics, however, view the existing body of polygraph studies quite differently. First, although polygraph detractors agree with the advocates that most field studies are invalid due to methodological concerns, they disagree as to which tests are valid. David Lykken, a prominent polygraph critic, has concluded from the field tests he deems valid that the polygraph has a sensitivity of 84 percent and a specificity of only 53 percent. D. Lykken, “The Validity of Tests: Caveat Emptor,” 27 Jurimetrics J. 263, 264 (1987).51 Another critic has concluded that reliable field studies indicate that there is “little or no case” for using the polygraph, and that “polygraph lie detection adds nothing positive to conventional approaches to interrogation and assessment.” D. Carroll, “How Accurate Is Polygraph Lie Detection?,” in The Polygraph Test (A. Gale ed., 1988) *108pp. 19, 28. After its own thorough review of the polygraph field studies, the United States Office of Technology Assessment concluded that “the cumulative research evidence suggest that. . . the polygraph test detects deception better than chance, but with significant error rates.” OTA Memorandum, supra, reprinted in 12 Polygraph 200.
Moreover, polygraph critics argue that laboratory simulation studies are almost completely invalid. They point out that, although the accuracy of the control question test turns entirely on the subject having the “right” emotional responses, the emotional stimuli in the laboratory are completely different from those in the field. D. Carroll, “How Accurate Is Polygraph Lie Detection?,” supra, p. 24. “In the mock crime paradigm . . . it is likely that volunteer subjects regard the experience as a kind of interesting game. Those persons instructed to commit the mock crime and to he during the test no doubt feel a certain excitement, but not the guilt or fear of exposure that a real thief feels when tested for the police. Volunteers assigned to the innocent group have no reason at all to fear the relevant questions; they are not suspected of any wrongdoing and they will not be punished or defamed even if the test goes awry. On the other hand, the control questions used in laboratory studies . . . unlike the relevant questions, do refer to real-world events and, presumably, have the same embarrassing or disturbing effect on volunteer subjects that they have on criminal suspects. This is probably the reason why mock crime studies typically show a much lower rate of false positive errors than do studies of actual criminal interrogation in the field. Innocent suspects often fail police-administered tests . . . because they find the relevant questions more disturbing than the control questions, since they know they are in real jeopardy in respect to the accusations contained in the relevant questions *109while the controls involve no comparable risk. For the volunteer laboratory subject, this balance is reversed.” D. Lykken, “The Case Against Polygraph Testing,” in The Polygraph Test (A. Gale ed., 1988) pp. 111, 114-15.52 Raskin has admitted that these concerns with laboratory simulations are significant. J. Kircher, S. Horowitz & D. Raskin, supra, 12 Law & Hum. Behav. 80, 88-89.
Even if one accepts Raskin’s field study estimates of accuracy over those of the polygraph critics, polygraph evidence is of questionable validity. Raskin’s 87 percent sensitivity indicates a 13 percent false negative rate. In other words, 13 percent of those who are in fact deceptive will be labeled as truthful. Moreover, Raskin’s 59 percent specificity indicates a 41 percent false positive rate. In other words, 41 percent of subjects who are, in fact, truthful will be labeled as deceptive.
b
In the previous section, we demonstrated that the basic accuracy of the polygraph test is still open to considerable debate. The actual probative value of polygraph evidence as asignifier of guilt or innocence, more*110over, is even more questionable. This is because sensitivity, for example, only tells how likely a polygraph is to label accurately a person as deceptive given that the person really is lying. At trial, however, we would not yet know that a subject is deceptive — indeed, making that determination may be the entire point of the trial. Knowing how accurately the polygraph test labels deceptive people as deceptive is not, therefore, directly helpful. We are instead interested in a related, but distinct, question: how likely is it that a person really is lying given that the polygraph labels the subject as deceptive? This is called the “predictive value positive.” Similarly, at trial we are not directly interested in the polygraph test’s specificity, but rather in its “predictive value negative”: how likely is it that a subject really is truthful given that the polygraph labels the subject as not deceptive?
Predictive value positive and predictive value negative depend on the sensitivity and specificity of the polygraph test, but also turn on the “base rate”53 of *111deceptiveness among the people tested by the polygraph.54 Unfortunately, no reliable measure of this base rate currently exists if, indeed, one is possible at all. Raskin has claimed, on the basis of an analysis of a United States Secret Service study and on the basis of his own empirical experience, that only about 40 to 60 percent of criminal defendants who are willing to sub*112mit to polygraph tests are actually guilty. D. Raskin, supra, 1986 Utah L. Rev. 59-60. If a base rate of about 50 percent were correct, then, using Raskin’s own field derived figures of 87 percent sensitivity and 59 percent specificity, the predictive value positive of the polygraph test would only be 68 percent and the predictive value negative would be 82 percent.55 That is, even if we were to agree with all of Raskin’s figures, we should only be 68 percent confident that a subject really is lying if the subject fails a polygraph exam, and only 82 percent confident that the subject is being truthful if the subject passes. Therefore, although the probative value of the polygraph test may be greater than that of a coin toss, it is not significantly greater, especially for failed tests.56
Furthermore, the 50 percent base rate that Raskin posits is far from universally accepted. “[T]he figures for [the base rate] that [Raskin] pull[s] out of the hat *113should not be taken as firm.” D. Kaye, “The Validity of Tests: Caveant Omnes,” 27 Jurimetrics J. 349, 357 (1987). Lykken posits, albeit with as equally sparse evidence as Raskin, that the base rate of guilt among people volunteering for a polygraph exam is 80 percent. D. Lykken, supra, 27 Jurimetrics J. 268. Using this base rate, the polygraph test’s predictive value positive is 89 percent and its predictive value negative is 53 percent. Lylcken’s base rate, therefore, makes a failed test more probative than it is under Raskin’s base rate, but makes a passed test much less probative.
The specific predictive value positive and predictive value negative figures generated by a particular set of assumptions, however, is not the significant point for the legal determination of whether to admit polygraph evidence. The point is that, given the complete absence of reliable data on base rates, we have no way of assessing the probative value of the polygraph test. Under one set of assumptions, a failed test has some significance, while a passed test does not; under another, the situation is reversed. The figures are further muddied when one recalls that the sensitivity and specificity of the polygraph are also hotly debated.
c
Countermeasures are also a concern with regard to polygraph validity. A countermeasure is any technique used by a deceptive subject to induce a false negative result and thereby pass the test. For a countermeasure to work on the control question test, all it must do is “change the direction of the differential reactivity between the relevant and control questions . . . .” G. Gudjonsson, “How to Defeat the Polygraph Tests,” in The Polygraph Test (A. Gale ed., 1988) pp. 126, 127.
it may be true that “subjects without special training in countermeasures are unable to beat the polygraph test, even if they have been provided with extensive *114information and suggestions on how they might succeed . . . .”57 (Citation omitted; emphasis added.) D. Raskin, “Hofmann, Hypnosis, and the Polygraph,” 3 Utah B.J. 7, 8 (1990); G. Gudjonsson, “How to Defeat the Polygraph Tests,” supra, p. 135. Yet as one polygraph supporter, Charles Honts, concedes, “studies have indicated that [expert-conducted] training in specific point countermeasures designed to increase [physiological responses to control questions] is effective in producing a substantial number of false negative outcomes . . . .” C. Honts & B. Quick, supra, 71 N.D. L. Rev. 1001. Specifically, “[s]ubjects in these studies were informed about the nature of the control question test and were trained to recognize control and relevant questions. Countermeasure subjects were then instructed to employ a countermeasure (e.g., bite their tongue, press their toes to the floor, or count backward by seven) during the control question zones of a control question test. In one study, none of the guilty subjects who received this brief training was correctly detected .... Across all of the studies more than 50 % of the decisions on countermeasures subjects were incorrect.” (Citation omitted.) C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 374. Although we share Honts’ hope that “the required [expert] training is . . . difficult to obtain”; C. Honts & B. Quick, supra, 71 N.D. L. Rev. 1001; we question whether such is the case and whether it would remain the case if polygraph examination of witnesses became common, especially given the apparent brevity and simplicity of the training in question.
*1153
With the foregoing information in mind, we will assume, without deciding, that polygraph evidence satisfies Daubert. Although the subjective nature and highly questionable predictive value of the polygraph test weigh heavily against admission, we assume that polygraph evidence may have enough demonstrated validity to pass the Daubert threshold for admissibility.
We conclude, however, that admission of the polygraph test would be highly detrimental to the operation of Connecticut courts, both procedurally and substantively. Moreover, as illustrated in part II B 2 b of this opinion, the probative value of polygraph evidence is very low, even if it satisfies Daubert. Accordingly, we also conclude that any limited evidentiary value that polygraph evidence does have is substantially outweighed by its prejudicial effects. We therefore reaffirm our per se rale against the use of polygraph evidence in Connecticut courts. See State v. Brown, supra, 297 Or. 438, 439-42 (polygraph evidence properly not admissible at trial, even though it “may possess some probative value and may, in some cases, be helpful to the trier of fact,” because probative value substantially outweighed by prejudicial impact); see also United States v. Black, 831 F. Sup. 120, 122-23 (E.D.N.Y. 1993) (“That the Frye test was displaced by the Rules of Evidence does not mean . . . that the Rules themselves place no limits on the admissibility of purportedly scientific evidence. Nor is the trial judge disabled from screening such evidence. . . . [N]othing in Daubert . . . disturb [s] the settled precedent that polygraph evidence is . . . [not] admissible . . . .” [Citations omitted; internal quotation marks omitted.]).
a
The most significant, and fundamental, problem with allowing polygraph evidence in court is that it would *116invade the fact-finding province of the jury.58 The jury has traditionally been the sole arbiter of witness credibility.59 State v. James, 237 Conn. 390, 438, 678 A.2d 1338 (1996); State v. Person, 236 Conn. 342, 347, 673 A.2d 463 (1996); see State v. Mitchell, 169 Conn. 161, 170, 362 A.2d 808 (1975) (polygraph evidence excluded because “[credibility as an issue is committed to the sole determination of the trier of fact”). Indeed, an underlying premise of our legal system is that the jury is capable in this regard. Accordingly, we generally disallow expert testimony as to witness credibility when the subject matter of the testimony “is within the knowledge of jurors and expert testimony [therefore] would not assist them . . . .” State v. Kemp, 199 Conn. 473, 477, 507 A.2d 1387 (1986); State v. Boscarino, 204 Conn. 714, 733, 529 A.2d 1260 (1987) (expert testimony on reliability of eyewitness identifications properly excluded).
A determination of whether a witness is telling the truth is well within the province of all jurors’ understanding and abilities.60 Indeed, one polygraph skeptic, *117after reviewing the literature, concluded that any observant person can assess witness truthfulness as well as a trained polygrapher: “[I]t would appear that an observer, regarding the [polygraph examinee’s] general behavior . . . does just as well as an experienced polygraph examiner . . . .” D. Carroll, “How Accurate Is Polygraph Lie Detection?,” supra, p. 28. Most scientific testimony is facially different from polygraph evidence, however, in that it involves matters that jurors cannot assess on their own. A juror cannot, for example, determine whether a blood stain contains DNA consistent with that of a particular individual without expert assistance and testimony.
Very few studies have been done on the influence that polygraph evidence has over juries, and the cumulative results of those studies are inconclusive.61 In view of *118the importance of maintaining the role of the jury, this uncertainty alone justifies the continued exclusion of polygraph evidence. Moreover, polygraph evidence so directly abrogates the jury’s function that its admission is offensive to our tradition of trial by jury. Indeed, the specter of polygraph evidence demonstrates why the traditional role of the jury in assessing credibility is so important and should be guarded so assiduously.
A polygrapher can ascertain a witness’ deception or truth only indirectly, through physical manifestations thereof. It is unfair, however, to label a person as truthful or a liar based solely on such indirect, secondary indicia as a polygraph provides. Although a juror also considers secondary indicia, like demeanor, in assessing a witness’ credibility, the juror has access to the rest of the evidence in the case as well, giving the *119juror several points of reference on which to base an assessment.62 In this way, a witness is not wrongly condemned, or elevated, solely because his or her body does not act in the “right” way.
Moreover, we afford criminal defendants the right to trial by a panel of several jurors partly out of the recognition that, although one person may be misled when a witness gives the “incorrect” physical signals, the cumulative impressions of the group are likely to lead to the truth. It violates the premise of this entire system to allow a single person — the polygrapher — to label a witness as honest or as dishonest based solely on the same type of indirect evidence that we generally maintain takes an entire jury to evaluate.
In this regard, we do not dispute that polygraphers may often reach a correct conclusion regarding a subject’s guilt or innocence.63 We conclude, however, that *120this fact, in and of itself, is irrelevant. As illustrated in part II B 2 of this opinion, the ability of the polygraph technique to tell whether a subject is lying or telling the truth is still highly questionable. Thus, one cannot say with any degree of certainty that a polygrapher’s ultimate conclusion about a subject’s veracity is in fact based upon the polygraph machine — that is, based upon science. It is just as likely, if not more likely, that a polygrapher’s conclusion will be based either on chance or on his or her general impressions of the subject’s credibility. An assessment of witness credibility based simply on chance or on intuition is not, however, admissible at trial. See generally C. Tait & J. LaPlante, supra, §§ 7.18 through 7.28 (credibility of witness can only be bolstered by certain methods, and only after credibility has been impeached). Indeed, forming impressions and intuitions regarding witnesses is the quintessential jury function; moreover, to the extent possible, luck should be excluded from the assessment process altogether.
Accordingly, the fact that a polygrapher’s ultimate assessment happens to be right does not mean that it should be admitted at trial. If that opinion was not arrived at objectively through scientific principles and proof, then it is immaterial whether it happens to be correct because it was not based on any information that the jury itself could not have gleaned through its own observations. Because one cannot say with a high degree of certainty that a polygrapher’s conclusion is based firmly in objective, scientific truth, and because one therefore cannot say that polygraph evidence provides a better informed assessment of a witness’ credibility than the personal observations of each juror, allowing polygraph testimony would be a direct invasion of the province of the jury.
b
Furthermore, admission of polygraph test results at trial would likely produce regular, and immensely time *121consuming, “battles of the experts.” Cf. Commonwealth v. Mendes, 406 Mass. 201, 202-203, 547 N.E.2d 35 (1989) (even after fifteen years of experience with polygraph evidence, evidentiary hearing consumed four days of court time). Admittedly, such a battle is common whenever scientific evidence is offered in court, and many types of scientific evidence are nonetheless routinely admitted at trials. In those instances, however, the probative value of the evidence is such that the delay attendant to the admission of the evidence is warranted. Because polygraph evidence is of such dubious probative value, however, the prejudicial impact of the likely delays weighs more heavily against admission.
Indeed, polygraph evidence is especially likely to cause disruptive conflicts between experts. Even polygraph advocates admit that “a substantial proportion of those who conduct tests in the public and private sectors lack adequate training and competence.” D. Raskin, supra, 1986 Utah L. Rev. 66-67; see also C. Honts & B. Quick, supra, 71 N.D. L. Rev. 998-99. Although expert qualification is always an issue with regard to scientific evidence, it is of particular import in the polygraph case.
With most types of scientific evidence, and especially with psychological tests, there are certain set procedures that are generally deemed to give accurate results. S. Blinkhom, “Lie Detection As a Psychometric Procedure,” in The Polygraph Test (A. Gale ed., 1988) pp. 29, 30-31. The expert debate in the courtroom simply focuses on whether these generally accepted, fixed procedures were adequately observed. This process ensures a certain level of “quality control.”
There is, however, little standardization of polygraph test procedures. Id. With the polygraph test, each administration of a control question test is necessarily different, with appropriate control and relevant ques*122tions chosen and formulated by each individual examiner. As a result, a battle of the experts over polygraph evidence cannot simply address whether “the” test was properly administered. In the case of the control question test, for example, the experts will have to debate both whether the standardized control question test format was properly observed, and whether the particular, nonstandardized questions involved, as chosen by the examiner, were theoretically sound.64 The latter point will require an in-depth examination of the polygrapher’s credentials. This additional layer of controversy will cause the qualification and questioning of experts to consume even more courtroom time than it ordinarily does.
Furthermore, the very nature of the polygraph test makes extensive expert battles inevitable. Many experts dispute that the polygraph has any value whatsoever. By contrast, much other scientific evidence is premised on tests and procedures that are generally accepted at least in the abstract, if not as performed in a particular case. For example, the “basic genetic theory underlying DNA profiling [restriction fragment length polymorphism analysis] essentially is undisputed.” J. McKenna, J. Cecil & P. Coukos, “Reference Guide on Forensic DNA Evidence,” in Reference Manual on Scientific Evidence, J. Moore, Federal Practice (1995) pp. 273, 285. Because many experts doubt the entire physiological and emotional basis of the polygraph test,65 many court*123room skirmishes will be fought over the scientific validity of the entire polygraph procedure.
Polygraph results are ripe for in-court expert controversy, moreover, because, as previously discussed, the polygraph measures deception only indirectly, by gauging a subject’s physiological state. The examiner must formulate questions that will properly link actual deception to physiological responses and relate the responses to those questions back to truth or deception. Other types of scientific evidence directly address an objective fact. Ballistics evidence, for example, directly addresses whether a particular bullet could have come from a particular gun, based on directly relevant physical indicators. With the polygraph test, however, the physiological test results can be linked to truth or deception only through the polygrapher’s interpretation. This nexus between polygraph chart and polygraph significance is easily attacked by competing experts, and is likely to consume significant court time. Cf. M. Abbell, “Polygraph Evidence: The Case Against Admissibility in Federal Criminal Trials,” 15 Am. Crim. L. Rev. 29, 41 (1977) (“even under optimal conditions, the results of polygraph examinations lack the reliability of the typical objective forensic tests which are admissible in evidence” due to uniquely subjective manner in which polygraph exams are interpreted).
c
Finally, there is a risk that, if polygraph evidence were admissible, juries would come to expect it with regard to all witnesses, a possibility that implicates both of the aforementioned concerns. Indeed, one wonders whether juries would draw adverse inferences against *124the witness whenever such evidence was not presented, or whether a Secondino instruction would be warranted.66 These admittedly minor issues would be less important if polygraph evidence had substantial probative value for the fact finder. As matters stand, however, this Pandora’s box of subsidiary concerns further weighs against allowing the use of polygraph evidence at trial.
C
Our decision to maintain our per se rule of exclusion with regard to polygraph evidence is consistent with the conclusion of the majority of courts that have considered this issue. State appellate courts, for whom Daubert is not mandatory authority, largely agree with our assessment that the prejudicial impact of polygraph evidence outweighs its probative value. As a result, approximately one half of the states have an absolute rule barring admission of polygraph evidence in criminal cases. See, e.g., People v. Sanchez, 169 Ill. 2d 472, 662 N.E.2d 1199, 1210 (1996).67 Several of these courts *125have specifically held that the Daubert standard does not require admission of polygraph evidence, in light of the polygraph’s questionable reliability and prejudicial impact. See, e.g., State v. Beard, supra, 194 W. Va. 746-47.
The majority of the remaining states that have considered the issue admit polygraph evidence at trial only when its admission is stipulated to in advance by all parties.68 See, e.g., State v. Webber, 260 Kan. 263, 275-76, 918 P.2d 609 (1996).69 Even the jurisdictions that allow polygraph evidence by stipulation, however, generally do not assert that the evidence is probative, or that it gains validity by means of the stipulation. Instead, the allowance is simply based on the parties’ right to waive *126evidentiary objections. See, e.g., Delap v. State, 440 So. 2d 1242, 1247 (Fla. 1983). We are unpersuaded by this rationale. In our view, the limited reliability of polygraph evidence, taken together with its significant potential for prejudicial effect, compel the conclusion that such evidence should remain inadmissible even pursuant to a stipulation.70
Of the states that do allow polygraph evidence without a stipulation, most allow it only in proceedings other than at trial. See, e.g., State v. Catanese, 368 So. 2d 975, 981-83 (La. 1979) (admissible in posttrial proceedings).71 Only a very few states actually allow polygraph evidence that has not been stipulated to at the trial itself. See, e.g., Conner v. State, 632 So. 2d 1239, 1257-59 (Miss. 1993) (evidence of willingness to take polygraph test admissible to rehabilitate impeached witness); State v. Sanders, 117 N.M. 452, 872 P.2d 870, 877 (1994) (polygraph evidence authorized by local rule of evidence under supervision of trial court);72 State v. *127Wright, 322 S.C. 253, 256, 471 S.E.2d 700 (1996) (polygraph admissibility at discretion of trial court, but should usually be excluded due to prejudicial effects). These states have concluded that, at least under certain circumstances, polygraph evidence is sufficiently more probative than prejudicial to warrant admission. For the reasons discussed in part II B of this opinion, however, we disagree, and instead conclude in agreement with the majority of states that such a balance in favor of admissibility is not, in fact, ever reached.
In this regard, it is particularly instructive to note that several courts, after experimenting with polygraph admissibility for several years, rejected its admissibility and reinstated the traditional rule of inadmissibility. In each case, the court realized that its earlier assessment, namely, that the probative value of polygraph evidence outweighed its prejudicial impact, was mistaken. For example, in 1974 the Massachusetts Supreme Judicial Court decided to allow polygraph evidence for the limited purpose of corroborating or impeaching a defendant’s trial testimony. Commonwealth v. A Juvenile, 365 Mass. 421, 425-26, 313 N.E.2d 120 (1974). The court concluded that “polygraph testing has advanced to the point where it could prove to be of significant value to the criminal trial process if its admissibility initially is limited to carefully defined circumstances designed to protect the proper and effective administration of criminal justice.” Id., 425.
In 1989, however, the court reconsidered its position. Commonwealth v. Mendes, supra, 406 Mass. 201. After *128noting that the polygraph evidentiary hearing in Mendes had “consumed four days” of trial court time; id., 202; the court concluded that polygraph evidence continued to suffer from serious shortcomings, including the subjective nature of the polygraph method; the uncertain validity of polygraph evidence; the danger of proliferating a “battle of experts”; the danger of confusing the jury; the danger of usurping the jury’s role; and the burden placed on trial courts in conducting evidentiary hearings. Id., 211. The court concluded that “[f]ifteen years has been more than enough time for examination and evaluation [of polygraph evidence]. . . . Further hope or expectation . . . is no longer warranted. . . . Accordingly, supported by the overwhelming authority throughout the country, we announce that polygraphic evidence, with or without pretest stipulation, is inadmissible in criminal trials in this Commonwealth . . . .” Id., 212.
Similarly, after a seven year experiment with admitting polygraph evidence on stipulation, the Wisconsin Supreme Court reinstated its per se exclusionary rule, concluding that “the burden on the trial court to assess the reliability of stipulated polygraph evidence [outweighs] any probative value the evidence may have.” State v. Dean, 103 Wis. 2d 228, 279, 307 N.W.2d 628 (1981). In 1974, the Wisconsin Supreme Court had decided to allow polygraph evidence to corroborate or impeach a defendant’s testimony when: (1) all parties stipulated to admissibility; (2) the trial court had the discretion to reject such evidence notwithstanding the stipulation; (3) the party against whom such evidence was offered was allowed an opportunity for thorough cross-examination of the polygrapher; and (4) the jury was instructed that such evidence was only to be considered for corroborative purposes, and that they were free to determine what weight such evidence should be given. State v. Stanislawski, 62 Wis. 2d 730, 742-43, 216 N.W.2d 8 (1974). As applied over the next several *129years, however, the Stanislawski rule created substantial practical problems in Wisconsin’s trial courts. For example, it became unclear exactly what type of hearing, if any, the second Stanislawski prong required, and what standard appellate courts should use in reviewing a trial court’s determination of polygraph reliability. State v. Dean, supra, 270. Under the third prong, it was unclear whether the party adversely affected by polygraph evidence could call its own experts to testify that polygraphs were unreliable. Id., 274-75. On account of these and similar problems, the Wisconsin Supreme Court in 1981 held polygraph evidence inadmissible in criminal trials. Id., 279. “Our analysis of and our experience with the Stanislawski rule lead us ... to conclude that the Stanislawski conditions are not operating satisfactorily to enhance the reliability of the polygraph evidence and to protect the integrity of the trial process as they were intended to do.” Id.
North Carolina and Oklahoma also allowed stipulated polygraph results for a brief time, then retreated to a per se rule of inadmissibility. State v. Grier, 307 N.C. 628, 643, 300 S.E.2d 351 (1983) (“[W]e are forced to conclude that the administration of justice simply cannot, and should not, tolerate the incredible burdens involved in the process of ensuring that a polygraph examination has been properly administered. If a trial court were to adequately police the reliability of stipulated results, the time required to explore the innumerable factors which could affect the accuracy of a particular test would be incalculable.”); Fulton v. State, 541 P.2d 871, 872 (Okla. 1975).
In all, then, four states that at one time allowed polygraph evidence have subsequently, in light of their experiences, rethought and rejected this policy. Although not a decisive justification for our decision to retain our per se exclusionary rule, this pattern leads us to conclude that our concerns are, in fact, well founded.
*130Federal appellate courts generally grant trial judges more leeway to admit polygraph evidence than do their state counterparts, especially in the wake of Daubert.73 Indeed, the majority of federal courts of appeals do not have a per se rule that polygraph evidence is inadmissible at trial. Nonetheless, most maintain that, although admission is within the discretion of the trial court, such evidence should, as a general policy, be excluded under rule 403 of the Federal Rules of Evidence.74
The Court of Appeals for the Eleventh Circuit has gone further than any other federal appellate court toward allowing polygraph evidence at trial in the *131absence of a stipulation. See United States v. Piccinonna, 885 F.2d 1529 (11th Cir. 1989). In Piccinonna, the court summarily concluded that, while polygraphy is still “a developing and inexact science,” it is a sufficiently “useful and reliable scientific tool” to justify its admission to impeach or corroborate the testimony of a witness at trial, even without a stipulation. Id., 1535-36. The court did emphasize, however, that “[n] either of these two modifications to the per se exclusionary rule should be construed to preempt or limit in any way the trial court’s discretion to exclude polygraph expert testimony on other grounds under the Federal Rules of Evidence.” Id., 1536.
District courts in the Eleventh Circuit were thus given broader license to admit polygraph evidence than were district courts in any other circuit. It is noteworthy, therefore, that they have almost unanimously declined to do so.75 In fact, only one reported district court opinion from the Eleventh Circuit has held polygraph evidence admissible at trial. United States v. Padilla, 908 F. Sup. 923 (S.D. Fla. 1995). The court in Padilla conceded that “the polygraph examination at issue here does not have substantial probative value,” but concluded nonetheless that polygraph evidence “will not disrupt the trial enough to conclude that its prejudicial effect substantially outweighs its probative value.” (Emphasis in original.) Id., 929. Of particular note, however, is the court’s acknowledgment that, butforthe existence of Piccinonna, it probably would have excluded *132the polygraph evidence. Id., 927 n.2. In other words, the court allowed the polygraph evidence to fulfill what it viewed as the mandate of Piccinonna, and not because its independent analysis was that such admission was wise or legally sound. Thus, even when presented with an opportunity to admit polygraph evidence, most district courts are decidedly reluctant to do so.76
*133III
The defendant’s final claim is that the right to compulsory process, as guaranteed under the sixth amendment to the United States constitution and as applied to the states through the fourteenth amendment to the United States constitution, and also as accorded by article first, § 8, of the Connecticut constitution,77 guarantees him the right to present a defense, and that the exclusion of favorable polygraph results violates that right. Consequently, the defendant asserts that, at the very least, he was entitled to an evidentiary hearing regarding the reliability of the polygraph examination. We disagree.
Although an accused does, of course, have a federal constitutional right to present a defense, “the right to present relevant testimony is not without limitation.” Rock v. Arkansas, 483 U.S. 44, 55, 107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987);78 Montana v. Egelhoff, 518 U.S. 37, 42, 116 S. Ct. 2013, 135 L. Ed. 2d 361 (1996) (“[t]he proposition that the Due Process Clause guarantees the right to introduce all relevant evidence is simply *134indefensible”); Batick v. Seymour, 186 Conn. 632, 637, 443 A.2d 471 (1982). “Rules for the admission and exclusion of evidence should be found offensive to notions of fundamental fairness embodied in the United States Constitution only when, (1) without a rational basis, they disadvantage the defendant more severely than they do the State, or (2) [they] arbitrarily exclude reliable defensive evidence without achieving a superior social benefit.” Perkins v. State, 902 S.W.2d 88, 94 (Tex. App. 1995); see Rock v. Arkansas, supra, 53-56. As already discussed at length in this opinion, there is a very strong basis for excluding polygraph evidence, and such exclusion is not arbitrary given the polygraph test’s demonstrated lack of probative value.79
Moreover, we agree with the Appellate Court that an evidentiary hearing in the present case would have been a “nugatory undertaking.”80 State v. Porter, supra, 39 *135Conn. App. 803. We have conducted our own thorough review of the literature and case law,81 and are con*136vinced of the continued wisdom of our long established rule of polygraph inadmissibility. We acknowledge that several different polygraph testing techniques currently exist, and that lie detection technology continues to evolve.82 If, at some future date, substantial evidence indicates that some polygraph or other lie detection technique has reached a sufficiently high level of validity that the probative value of such evidence potentially outweighs its prejudicial impact, we may be forced to revisit this issue. Until then, however, we see no pur*137pose in requiring the trial courts of this state to undertake evidentiary hearings every time a defendant proffers polygraph evidence.
The judgment of the Appellate Court is affirmed.
In this opinion CALLAHAN, C. J., and NORCOTT, KATZ, PALMER and MCDONALD, Js., concurred.

 General Statutes § 53a-111 provides in relevant part: “Arson in the first degree: Class A felony, (a) A person is guilty of arson in the first degree when, with intent to destroy or damage a building, as defined in section 53a-100, he starts a fire or causes an explosion, and ... (3) such fire or explosion was caused for the purpose of collecting insurance proceeds for the result ant loss; or (4) at the scene of such fire or explosion a peace officer or firefighter is subjected to a substantial risk of bodily ipjury. . . .”


 The dissent spends several pages recounting, and belittling, the state’s evidence in this case, implicitly arguing that the supposed weakness of the state’s case is relevant to the issue of the admissibility of the polygraph evidence. We fail to see, however, how the strength of the state’s case, in and of itself, is relevant to the general legal question of the admissibility of polygraph evidence. Compare part II B 3 a and footnote 63 of this opinion. We are aware of no support for the proposition that the legal question of the admissibility of a particular type of evidence turns on the general strength of the opposing party’s case.
In any event, we disagree with the dissent’s characterization of the state’s case. Indeed, the Appellate Court specifically rejected a sufficiency of the evidence claim raised by the defendant. State v. Porter, 39 Conn. App. 800, 803-805, 668 A.2d 725 (1995). The state presented testimony, which the jury was entitled to believe, that the damage to the defendant’s house was caused by three independent and unconnected fires; that flammable liquid accelerants were present in all three locations; and that electricity did not cause any of the fires. Moreover, although not necessary in an arson prosecution, the state presented evidence of the defendant’s financial motive for setting the fire. Specifically, the jury reasonably could have found that the defendant and his wife had falsified the amount and source of their income when applying for the mortgage loan to finance the purchase of the house, that the defendant’s wife was unemployed and had stopped collecting unemployment benefits three months before the fire, and that the defendant and his wife had exhausted all of their savings by the time of the fire. From these facts, the jury reasonably could have concluded that the defendant’s motive in setting the fire was not to collect the insurance proceeds himself, but to free himself from his obligations under the mortgage.


 We granted the defendant’s petition for certification to appeal from the Appellate Court, limited to the following issues: “Under the circumstances of this case: 1. Did the Appellate Court properly conclude that the trial court was correct in denying the defendant’s request for an evidentiary hearing regarding the admissibility of the defendant’s polygraph evidence?
“2. Should this court reconsider the applicability of the test for determining the admissibility of scientific evidence set forth in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), in light of the United States Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993)?” State v. Porter, 236 Conn. 908, 670 A.2d 1308 (1996).


 Indeed, the state agrees that “Dauberf s focus on evidentiary reliability . . . is a positive step away from the rigid application of Frye as a precondition of admissibility.”


 The systolic blood pressure deception test was simply a sphygmomanometer — a device that records blood pressure. The theory behind this device was that if a person lied, the resulting stress and fear of detection would cause that person’s blood pressure to rise. J. Tarantino, Strategic Use of Scientific Evidence (1988) § 6.01, p. 205. The systolic blood pressure deception test was developed by William Marston, and was actually administered by Marston in Frye. Marston was also the creator of the “Wonder Woman” comic book character, who is well known for her truth-inducing magic lasso. R. Underwood, “Truth Verifiers: From the Hot Iron to the lie Detector,” 84 Ky. L.J. 597, 629 (1995-96).


 Rule 702 of the Federal Rules of Evidence provides: “Testimony by Experts
“If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.”


 The court emphasized that “[t]he focus, of course, must be solely on principles and methodology, not on the conclusions that they generate.” Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 595; see generally part I C 1 of this opinion.


 Rule 403 of the Federal Rules of Evidence provides: “Exclusion of Relevant Evidence on Grounds of Prejudice, Confusion, or Waste of Time
“Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of
*66the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”


 See also Newhart v. State, 669 N.E.2d 953, 955 (Ind. 1996); Cecil v. Commonwealth, 888 S.W.2d 669, 675 (Ky. 1994); State v. Foret, 628 So. 2d 1116, 1123 (La. 1993); Commonwealths. Lanigan, 419 Mass. 15, 25-26, 641 N.E.2d 1342 (1994); Taylors. State, 889 P.2d 319, 328-39 (Okla. Crim. App. 1995); State v. Hofer, 512 N.W.2d 482, 484 (S.D. 1994); State v. Brooks, 162 Vt. 26, 30, 643 A.2d 226 (1994); Craddock s. Watson, 197 W. Va. 62, 475 S.E.2d 62, 66-67 (1996).
Several other states, which had already rejected Frye by the time Daubert was decided, have explicitly noted that their jurisprudence is already in conformance with the Daubert approach. See, e.g., Jones s. State, 314 Ark. 289, 294, 862 S.W.2d 242 (1993); Nelson s. State, 628 A.2d 69, 73 (Del. 1993); State v. Quattrocchi, 681 A.2d 879, 884 (R.I. 1996).


 See, e.g., J. Meaney, “From Frye to Daubert: Is a Pattern Unfolding?” 35 Jurimetrics J. 191, 194 (1995) (characterizing Connecticut as following Frye standard).


 The Court of Criminal Appeals of Oklahoma, in addressing the issue of whether to abandon Frye in favor of Daubert, described a legal landscape regarding the admissibility of scientific evidence very similar to that which currently exists in Connecticut. The court observed that “[a] review of our pertinent caselaw reveals that this Court has not consistently relied upon Frye when faced with questions involving the admissibility of expert testimony describing novel scientific evidence. In fact, since adopting Frye in 1951, we have specifically cited to it in only six reported cases. While a number of our cases have mentioned the ‘general acceptance’ standard, several others appear to have utilized [a ‘helpfulness’ standard] in analyzing the admission of expert testimony describing novel scientific evidence.” Taylor v. State, supra, 889 P.2d 328-29. The court decided to adopt Daubert. Id.


 There is a concession in McCormick’s treatise that, like all other relevant evidence, relevant scientific testimony can be excluded for the “familiar [reasons] of prejudicing or misleading the jury or consuming undue amounts of time.” 1 C. McCormick, supra, § 203, p. 875.


 “ ‘Lay jurors tend to give considerable weight to “scientific” evidence when presented by “experts” with impressive credentials.’ ” People v. Leahy, 8 Cal. 4th 587, 595, 882 P.2d 321, 34 Cal. Rptr. 2d 663 (1994). This is so even though “juries usually lack any reliable or consistent basis for evaluating the credibility of expert witness testimony.” “Developments in the Law—Confronting the New Challenges of Scientific Evidence,” 108 Harv. L. Rev. 1481, 1509 (1995). Accordingly, juries “may defer too much to the opinion of experts if the subject matter is beyond common knowledge and everyday experience and if the opinion is given with the air of authority that commonly accompanies an expert’s testimony.” (Internal quotation marks omitted.) State v. Cavaliere, 140 N.H. 108, 109, 663 A.2d 97 (1995); see also E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 553 (Tex. 1995); P. Giannelli, supra, 80 Colum. L. Rev. 1239-40.


 These authorities believe that modem juries are technologically sophisticated enough not to be overwhelmed by scientific evidence. See, e.g., R. Dreyfuss, supra, 73 Tex. L. Rev. 1798; J. Sanders, “From Science to Evidence: The Testimony on Causation in the Bendectin Cases,” 46 Stan. L. Rev. 1, 3 (1993) (concluding that faulty presentation, and not inherent difficulty of subject matter, is largely responsible for jury difficulties with scientific evidence).


 See D. Shuman, A. Champagne & E. Whitaker, “Juror Assessments of the Believability of Expert Witnesses: A Literature Review,” 36 Jurimetrics J. 371, 382 (1996) (“Although the picture painted by the evolving social science research on juror assessments of the believability of experts is far from complete or consistent, an unsettling image emerges. The typical juror forms impressions of experts stereolypically, based on the occupation of the experts, and superficially, based on the personal characteristics of the experts.”).
The authors of the preceding article themselves subsequently surveyed 156 jurors from cases in which scientific evidence had been presented, D. Shuman, A. Champagne & E. Whitaker, “Assessing the Believability of Expert Witnesses: Science in the Jurybox,” 37 Jurimetrics J. 23 (1996). That study asked the jurors to rate the importance various factors had played in their assessment of expert scientific testimony. Id., 24-25. The study concluded that in assessing an expert’s credibility, jurors properly placed the greatest emphasis on the expert’s qualifications, familiarity with the case, quality of reasoning and impartiality. Id., 26, 27-28. The authors admit, however, that, because this study was based entirely on self-reporting by the jurors of what *71factors they had considered important, it was possible that jurors who in fací, “were impressed by witnesses (for irrational reasons)” were simply justifying their actions by “say [ing], after the fact, that these witnesses [were] familiar with the facts and use[d] good reasoning.” Id., 28 n.20; see also P. Giannelli, supra, 80 Colum. L. Rev. 1240; cf. footnote 61 of this opinion.


 But, see L. Loevinger, “Science as Evidence,” 35 Jurimetrics J. 153, 186 (1995) (arguing that judges are better able to cope with scientific evidence); J. Sanders, “From Science to Evidence: The Testimony on Causation in the Bendectin Cases,” 46 Stan. L. Rev. 1, 84 (1993).


 Practice Boole § 881 provides: “ — Judicial Appointment of Expert Witnesses
“Whenever the judicial authority deems it necessary, on its own motion it may appoint any expert witnesses of its own selection. An expert witness shall not be appointed by the judicial authority unless the expert consents to act. A witness so appointed shall be informed of his or her duties by the judicial authority in writing, a copy of which shall be filed with the clerk, or the witness shall be informed of his or her duties at a conference in which the parties shall have an opportunity to participate. A witness so appointed shall advise the parties of his or her findings, if any, and may thereafter be called to testify by the judicial authority or by any party. A witness so appointed shall be subject to cross-examination by each party. The judicial authority may determine the reasonable compensation for such a witness and direct payment out of such funds as may be provided by law. This section shall not apply to appointments made pursuant to Gen. Stat., § 54-56d.”
We do not suggest, moreover, that this rule of practice limits any inherent judicial power that a trial court may also have to appoint an expert in an appropriate civil case.


 We emphasize that we do not assume that jurors lack the capacity to analyze and understand complex scientific evidence. Indeed, once such evidencie is admitted, we ask jurors to do just that. Nonetheless, we conclude that it is incumbent upon trial judges to minimize, to the extent possible, the confusion and prejudice that scientific evidence may generate. Moreover, the very fact that proponents of scientific evidence will already have had to organize their evidence in a clear, comprehensible manner in order to pass the threshold validity assessment will, it is hoped, lead to clear, compre*74hensible presentations to the jury as well, thus aiding jurors in their ultimate assessments.


 See generally 1 C. McCormick, Evidence (4th Ed. 1992) § 203, pp. 871-73 (“Especially in the last two decades ... the Frye standard has been subjected to critical analysis, limitation, modification, and finally, outright rejection. ... A drumbeat of criticism of the Frye test provides the background music to the movement away from the general acceptance test.” [Internal quotation marks omitted.]).


 Even before Daubert, several courts rejected the Frye standard as not embodying an adequate gatekeeper function. Several federal courts expressly rejected the rigid “nose-counting” of Frye and instead based admissibility decisions on the “helpfulness” to the fact finder of proffered scientific evidence. DeLuca v. Merrell Dow Pharmaceuticals, Inc., 911 F.2d 941, 951, 955 (3d Cir. 1990); see also United States v. Jakobetz, 955 F.2d 786 (2d Cir.), cert. denied, 506 U.S. 834,113 S. Ct. 104, 121 L. Ed. 2d 63 (1992); Clinchfield R. Co. v. Lynch, 784 F.2d 545 (4th Cir. 1986); United States v. Downing, 753 F.2d 1224 (3d Cir. 1985); United States v. Mustafa, 22 M.J. 165 (C.M.A.), cert. denied, 479 U.S. 953, 107 S. Ct. 444, 93 L. Ed. 2d 392 (1986). Many state courts also followed this approach. See, e.g., Barmeyer v. Montana Power Co., 202 Mont. 185, 191-92, 657 P.2d 594 (1983); State v. Brown, 297 Or. 404, 409, 416-17, 687 P.2d 751 (1984); State v. Dery, 545 A.2d 1014, 1017 (R.I. 1988).
In total, twenty states had already rejected Frye and had adopted a “helpfulness” or “relevance” test for admissibility of scientific evidence by the time Daubert was decided in 1993. See J. Meaney, “From Frye to Daubert-. Is a Pattern Unfolding?” 35 Jurimetrics J. 191, 194-98 (1995) (compiling state judicial responses to Daubert on state-by-state basis).


 The movement among state courts away from Frye and toward the Daubert approach has continued since the Daubert decision. See footnote 9 of this opinion; see also Harrison v. State, 644 N.E.2d 1243, 1252 (Ind. 1995); State v. Hofer, 512 N.W.2d 482, 484 (S.D. 1994); State v. Brooks, 162 Vt. 26, 30, 643 A.2d 226 (1994).


 We recognize that, to date, most of the states that have rejected Frye and have adopted a Daubert approach; see, e.g., footnotes 20 and 21 of this opinion; have state evidentiary codes that contain an analogue to rule 702 of the Federal Rules of Evidence, which Connecticut lacks, and that this fact often plays some role in their decisions. But see Lattarulo v. State, 261 Ga. 124, 126, 401 S.E.2d 516 (1991) (even though Georgia lacks rule 702 analogue, test for admissibility of scientific evidence is “whether the procedure or technique ‘has reached a scientific stage of verifiable certainty’ ”); see generally J. Meaney, “From Frye to Daubert. Is a Pattern Unfolding?” 35 Jurimetrics J. 191, 199 (1995).
We also recognize that with the exception of Georgia and, now, Connecticut, every other state without a rule 702 analogue — Alabama, California, Illinois, Maryland and New York — currently operates under a Frye standard. We note, however, that three of these states — Alabama, Illinois and Maryland — simply have not addressed the issue. See, e.g., People v. Miller, 173 Ill. 2d 167, 670 N.E.2d 721, 731 n.3 (1996) (explicitly noting that Daubert issue has not yet been presented to court). Thus, only two of the states without a rule 702 analogue — New York and California — have expressly *77rejected Daubert and have retained Frye. See People v. Leahy, 8 Cal. 4th 587, 595, 882 P.2d 321, 34 Cal. Rptr. 2d 663 (1994); People v. Wesley, 83 N.Y.2d 417, 423, 633 N.E.2d 451, 611 N.Y.S.2d 97 (1994). Moreover, although California ostensibly still follows Frye, the California Supreme Court has implicitly recognized the imprudence of the strict “general acceptance” standard by holding that “ ‘general acceptance’ does not require unanimity, a consensus of opinion, or even majority support by the scientific community.” People v. Leahy, supra, 601.
In any event, we conclude that our reasons for rej ecting Frye and adopting a Daubert approach, as explained in this opinion, are valid independent of the existence of a codified rule 702 analogue.


 See, e.g., footnotes 20 and 21 of this opinion.


 For example, commentators have argued that, depending on the desired outcome, courts applying Frye have “differed on the issues of who constitutes the relevant community for acceptance, as well as what precisely that community must have approved in a given case.” (Emphasis in original.) “Developments in the Law,” supra, 108 Harv. L. Rev. 1486; see also P. Giannelli, supra, 80 Colum. L. Rev. 1208-15.


 “Voiceprints are graphic depictions of sound produced by a device called a sound spectrograph. Their forensic use is based on the premise that each person’s voice produces a unique ‘picture.’ Voiceprints typically appear in court when there is a recording of an incriminating telephone call and the identity of the caller is at issue.” B. Black, F. Ayala & C. Saffran-Brinks, supra, 72 Tex. L. Rev. 735.


 We emphasize, however, as did the court in Daubert v. Merrell Dow Pharmaceuticals, Inc,., supra, 509 U.S. 595, that simply satisfying this minimum threshold standard does not automatically guarantee admission of scientific testimony. Such testimony, even if it satisfies Daubert, is still subject to the requirements imposed on all evidence by the rules of evidence generally. In particular, scientific testimony, like all testimony, can be excluded if its prejudicial impact outweighs its probative value. See part I A and D of this opinion.


 The examples cited throughout part I C 1 of this opinion are merely illustrative. We do not necessarily endorse the conclusions reached in these cases.


 We note that, although Celia v. United States, supra, 998 F.2d 418, nominally applied the Frye standard, the court’s analysis is actually more consistent with the Daubert multifactor approach. See id., 424-27. Indeed, Celia demonstrates, yet again, that the label that courts apply when assessing the admissibility of scientific evidence is often completely divorced from the substance of the analysis that they undertake.


 While the distinction between methodologies and conclusions is important, it is nonetheless true that the two are closely linked. It is plain that a judge’s doubts about an expert’s conclusions axe often based upon doubts regarding the expert’s methodology. “When a judge disagrees with the conclusions of an expert, it will generally be because he or she thinks that there is a mistake at some step in the investigative or reasoning process of that expert. If the judge thinks that the conclusions of some other expert are correct, it will likely be because the judge thinks that the methodology and reasoning process of the other expert are superior to those of the first expert.” In re Paoli R. Yard PCB Litigation, supra, 35 F.3d 746.


 We also note that some scientific principles have become so well established that an explicit Daubert analysis is not necessary for admission of evidence thereunder. By this, we do not mean to reestablish the Frye general acceptance test. We do acknowledge, however, as did the Supreme Court in Daubert., that a very few scientific principles “are so firmly established as to have attained the status of scientific law, such as the laws of thermodynamics, [and that such principles] properly are subject to judicial notice . . . .” Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 509 U.S. 592 n.11. Evidence derived from such principles would clearly withstand a Daubert analysis, and thus may be admitted simply on a showing of relevance. For example, the Supreme Court of Montana recently noted that a Daubert analysis would not be necessary for ordinary fingerprint identification evidence to be admissible. State v. Cline, 275 Mont. 46, 55, 909 P.2d 1171 (1996). Of course, as with any other evidence, the weight that the fact finder should accord to such evidence may still be contested. Compare footnote 31 of this opinion.


 Once the validity of a scientific principle has been satisfactorily established, any remaining questions regarding the manner in which that technique was applied in a particular case is generally an issue of fact that goes to weight, and not admissibility. See, e.g., United States v. Porter, 618 A.2d 629, 636 (D.C. App. 1992) (“any failure by the scientists to adhere to the appropriate procedure is, of course, a proper subject of inquiry,” but does not bar admission of evidence); Taylor v. State, supra, 889 P.2d 330 n.46 (“allegations of error in the testing process affect the weight of scientific . . . evidence but not its admissibility”). Of course, even where questions about scientific evidence arise from concerns regarding application of a methodology, rather than the validity of the methodology itself, such evidence may still be excluded for failure to satisfy other of the rules of evidence.
Moreover, application of a methodology that is valid in the abstract can be so flawed that, in essence, a different, invalid methodology is being applied. Thus, although “[n]ot every error in the application of a particular methodology should warrant exclusion [a]n alleged error in the application of a reliable methodology should provide the basis for exclusion of the opinion [when] that error negates the basis for the reliability of the principle itself.” United States v. Martines, 3 F.3d 1191, 1198 (8th Cir. 1993).
For example, in In re Paoli R. Yard PCB Litigation, supra, 35 F.3d 717, several plaintiffs claimed that the defendant’s use of polychlorinated biphenyl (PCB) in its railcar maintenance facility had caused various physical ailments. One witness for the plaintiffs was a physician who reviewed the medical history of all of the plaintiffs, but only personally examined two of *89them. Id., 764. After a thorough review of the physician’s diagnostic technique, the Court of Appeals concluded that her basic methodology was valid. Id., 764-65. The court found, however, that this technique could not be properly applied at all in those cases where the physician did not personally examine a particular plaintiff, or with regard to particular symptoms of the plaintiffs she did examine when her inquiry into those symptoms was not sufficiently broad. Id., 764-70. Accordingly, the Court of Appeals concluded that the District Court had properly excluded much of the physician’s testimony, even though the underlying methodology was valid, because the application of the methodology with regard to many of the plaintiffs was sufficiently flawed as to eliminate completely its reliability. Id.
It is important to note, however, the Court of Appeals’ conclusion that, in those instances where the physician’s inquiry into a patient’s condition had been sufficient, it was an abuse of discretion for the trial court to exclude her testimony. Id., 765-67. Even though the physician was of “dubious expertise”; id., 765; such concerns did not render her underlying methodology per se invalid, and once that validity had been established, concerns about her qualifications went to her credibility, not to the admissibility of her testimony.


 Even under Frye, however, “general acceptance,” and thus scientific validity, was often determined by reference to acceptance among judges, not scientists. “Contrary to the assertion . . . that the Frye test places the responsibility of determining scientific validity upon scientists, in practice too many courts reference reported case law to determine what is generally accepted in the scientific community.” State v. Alberico, supra, 861 P.2d 203.


 Indeed, this concern motivated the Court of Appeals for the Ninth Circuit, on remand in Daubert, to offer the following comment regarding the new Daubert standard: “[Tjhough we are largely untrained in science and certainly no match for any of the witnesses whose testimony we are reviewing, it is our responsibility to determine whether those experts’ proposed testimony amounts to ‘scientific knowledge,’ constitutes ‘good science,’ and was ‘derived by the scientific method.’ . . . Our responsibility, then ... is to resolve disputes among respected, well-credentialed scientists about matters squarely within their expertise, in areas where there is no scientific consensus as to what is and what is not ‘good science,’ and occasionally to reject such expert testimony because it was not ‘derived by the scientific method.’ Mindful of our position in the hierarchy of the federal judiciary, we take a deep breath and proceed with this heady task.” Daubert v. Merrell Dow Pharmaceuticals, Inc., supra, 43 F.3d 1316.


 Most courts agree that evidence of both the results of a polygraph test and of a witness’ willingness to take a polygraph test implicate the same concerns and should be treated alike. See State v. Webber, 260 Kan. 263, 276, 918 P.2d 609 (1996). Admittedly, even if the polygraph test itself lacks evidentiary value, an individual’s willingness to undergo such a test might have some probative value so long as the subject believed in the test’s efficacy. Such willingness may also indicate, however, that the witness knows about the test’s weaknesses or is simply willing to take his or her chances. We conclude that a witness’ willingness to take a test of questionable validity is itself of limited probative value. Accordingly, all references in this opinion to “polygraph evidence” refer to evidence of both the substantive results of polygraph tests and of a witness’ willingness to take such tests.


 Indeed, concerns regarding the polygraph’s prejudicial impact have historically been the primary basis upon which this court has excluded polygraph evidence. It is true that we have mentioned the Frye test in excluding polygraph evidence. See State v. Hasan, supra, 205 Conn. 489; State v. Miller, 202 Conn. 463, 484, 522 A.2d 463 (1987). A review of our cases excluding polygraph evidence, however, reveals that the polygraph’s unreliability and prejudicial impact, and not reliance on the Frye standard, were the principal motivating factors behind the decisions. See, e.g., State v. Mitchell, 169 Conn. 161, 170, 362 A.2d 808 (1975) (polygraph evidence inadmissible because unreliable, and because “[c]redibility as an issue is committed to the sole determination of the trier of fact”); see also State v. Esposito, supra, 235 Conn. 831 (polygraph evidence inadmissible because of “[t]he questionable accuracy of polygraph tests”); State v. Duntz, 223 Conn. 207, 238, 613 A.2d 224 (1992) (polygraph evidence inadmissible “[d]ue to the questionable accuracy of the results of polygraph examinations”); State v. Plourde, 208 Conn. 455, 471, 545 A.2d 1071 (1988), cert. denied, 488 U.S. 1034, 109 S. Ct. 847, 102 L. Ed. 2d 979 (1989) (polygraph evidence has “minimal probative *94value”); State v. Miller, supra, 486 (polygraph evidence of “ ‘questionable accuracy’ ”); State v. Saia, 172 Conn. 37, 42, 372 A.2d 144 (1976) (polygraph evidence not accepted as reliable and accurate means of ascertaining truth).


 Although most of the literature and case law address polygraph evidence admissibility in criminal cases, we note the finding by the United States Office of Technology Assessment, uncontroverted in any literature, that “meaningful scientific evidence of polygraph validity [exists] only in the area of criminal investigations.” (Emphasis added.) United States Congress, Office of Technology Assessment, “Scientific Validity of Polygraph Testing: A Review and Evaluation — A Technical Memorandum,” OTA-TM-H-15 (1983), reprinted in 12 Polygraph 198, 200 (1983). In light of this fact, and given our ultimate determination that polygraph evidence is of limited probative value even in the criminal context, we conclude that polygraph evidence should be excluded from civil as well as criminal trials. Cf. State v. Brown, supra, 297 Or. 445 (polygraph evidence inadmissible in any civil or criminal trial or any other proceeding subject to rules of evidence).


 Some jurisdictions that bar the admission of polygraph evidence for the substantive truth of the matter asserted do allow it to corroborate or impeach a witness’ testimony. See part II C of this opinion. We see no reason for this distinction. All of the valid criticisms of polygraph evidence; see part II B of this opinion; are equally applicable in either context. We therefore agree with the majority of jurisdictions that maintain a per se rule against the admissibility of polygraph evidence in any circumstance. See part II C of this opinion.


 To paraphrase Judge Cardozo in People v. Zackowitz, 254 N.Y. 192, 195, 172 N.E. 466 (1930), a lie detector “records with graphic certainty the fluctuations of the pulse. There is no instrument yet invented that records with equal certainty the fluctuations of the mind.”


 The record does not specify the type of polygraph examination administered in this case. Such facts as are in the record, however, suggest that it was either a control question test or a relevant-irrelevant test. See footnote 43 of this opinion. Because the former test is both the more likely and the more favorable to the defendant’s claim, we will assume that a control question test was administered in this case.


 A number of theories other than fear of detection have been advanced to explain why a deceptive subject will undergo detectable physiological changes upon lying, including conditioned response theory, conflict theory, and threat-of-punishment theory. P. Giannelli, supra, 30 Crim. L. Bull. 263 n.12. The fear of detection theory is simply the most commonly accepted.


 During the pretest interview, a “stimulation test” is often administered. “In this test, the examiner instructs the subject to choose aparticular number or name from a preselected series. The polygraph examiner does not know which number or name the subject chooses. The polygraph examiner then instructs the subject to respond ‘no’ every time he is asked whether he chose a specific number or name. The qualified examiner should be able to determine which response is deceptive by evaluating the physical responses detected by the polygraph. The examiner then confronts the subject with his findings, causing the subject to be ‘convinced’ that the polygraph examination is effective.” J. Tarantino, supra, § 6.11, p. 218. Occasionally, however, the correct response is determined by trickery, not polygraphy. J. Eat & F. Inbau, Truth and Deception (2d Ed. 1977) pp. 42, 85 (stimulation test conducted using marked deck of cards).


 In other words, the control question test process requires that the examiner, during the pretest interview, manipulate the subject into both (1) lying on the control questions, out of fear that the examiner will otherwise react negatively to the subject’s prior antisocial conduct, and (2) fearing that this same deception will taint the entire exam.


 This process is what separates the control question test from the relevant-irrelevant polygraph test. In the latter test, there are no control questions, only relevant and irrelevant questions. A subject whose responses to the relevant questions are greater than those to the irrelevant questions is considered deceptive. Although still practiced by some polygraphers today; P. Giannelli, supra, 30 Crim. L. Bull. 266; the relevant-irrelevant test is almost universally rejected in the literature. D. Raskin, supra, 1986 Utah L. Rev. 33 (“A variety of factors might cause individuals to react more strongly to questions about crimes of which they are accused than to innocuous questions. . . . There is no clear and systematic way to interpret the outcome of a relevant-irrelevant test, and the result is subject to a great deal of error.”); C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 359 (“Almost all of the scientists involved in detection of deception research reject the *101notion that the relevant-irrelevant test could be a useful discriminator of truth and deception .... [M]ost individuals will respond physiologically to the relevant questions regardless of their guilt.” [Citations omitted.]).


 We note that there is disagreement in the literature even as to what method of scoring is proper. Most authorities agree that numerical scoring is the only valid approach. Nonetheless, many examiners still use “global scoring.” See, e.g., D. Lykken, “The Validity of Tests: Caveat Emptor,” 27 Jurimetrics J. 263, 264-65 (1987); D. Raskin, supra, 1986 Utah L. Rev. 37. Under this approach, the examiner looks at the subject’s relative reactions to the control and relevant questions, but also considers various “clinical impressions,” such as the subject’s demeanor, in arriving at a conclusion *103of truthfulness or deception. D. Raskin, supra, 1986 Utah L. Rev. 37. A few authors, albeit generally polygraph detractors, suggest that the global method is, in fact, more accurate. See, e.g., D. Carroll, “How Accurate Is Polygraph lie Detection?,” in The Polygraph Test (A. Gale ed., 1988) pp. 19, 27.


 The other main type of polygraph examination used in criminal matters is the guilty knowledge test. The guilty knowledge test “does not attempt to determine whether the [subject] is lying but, rather, whether he or she possesses guilty knowledge, that is, whether the [subject] recognizes the correct answers, from among several equally plausible but incorrect alternatives, to certain questions relating t,o a crime. For example, escaping through an alley a bank robber drops and leaves behind his hat. A likely suspect is later apprehended and, while attached to the polygraph, he is interrogated as follows:
“1. ‘The robber in this case dropped something while escaping. If you are that robber1, you will know what he dropped. Was it: a weapon? a face mask? a sack of money? his hat? his car keys?’ . . .
“Unlike the control question test, the accuracy of the guilty knowledge test does not depend upon the nature or degree of the subject’s emotional concern. The physiological variables employed are not intended to measure emotional response but, rather, to signal the cognitive processes involved in the recognition of the correct alternative.” D. Lykken, “The Case Against Polygraph Testing,” in The Polygraph Test (A. Gale ed., 1988) pp. 111, 121-23.
“The guilty knowledge test assumes that the guilty subject will have a greater physical response to the ‘significant alternative’ than would a subject without any guilty knowledge.” J. Tarantino, supra, § 6.13, p. 219. Advocates claim that the primary advantage of the guilty knowledge test is that recognition can be more directly measured by physiological data than can truth or deception. D. Lykken, “The Case Against Polygraph Testing,” supra, pp. 121-23.
For the guilty knowledge test to work, however, there must be “concealed knowledge” that only the guilty party would know and recognize. This requirement greatly limits the number of cases in which the test can be utilized. P. Giannelli, supra, 30 Crim. L. Bull. 266. In any event, although the guilty knowledge test does have its advocates; D. Lykken, “The Case Against Polygraph Testing,” supra, pp. 121-24; B. Kleinmuntz & J. Szucko, supra, 17 Law & Society Rev. 98; the guilty knowledge test’s validity is as hotly *104debated as that of the control question test. C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 359; D. Raskin, supra, 1986 Utah L. Rev. 31-32 n.12 (many guilty people can pass guilty knowledge test). Because the validity of the guilty knowledge test is so uncertain, and because all of the prejudicial effects of allowing control question test evidence apply to guilty knowledge test evidence as well; see part II B 2 b of this opinion; we conclude that guilty knowledge test evidence must also be excluded from use in our courts.


 Although courts generally use the word “reliability” when discussing the polygraph test; see, e.g., United States v. Crumby, 895 F. Sup. 1354, 1358 (D. Ariz. 1995) (“[t]he Court must consider whether polygraph evidence is reliable under DauberU [emphasis added]); the concept to which the courts are referring is actually the test’s “validity.” In the polygraph context, reliability and validity have specialized meanings. Reliability refers only to reproducibility of results, or consistency, while validity relates to the test’s actual ability to do what it claims to do, namely, detect deception. 1 C. McCormick, supra, § 206, p. 909 n.28. Reliability is important, but the polygraph debate really centers around the test’s validity. See generally S. Blinkhorn, “Lie Detection As a Psychometric Procedure,” in The Polygraph Test (A. Gale ed., 1988) pp. 29, 31-35.


 “The most accepted type of laboratory study simulates a real crime in which subjects are randomly assigned to guilty and innocent treatment conditions .... Guilty subjects enact a realistic crime, and innocent subjects are merely told about the nature of the crime and do not enact it. All subjects are motivated to produce a truthful outcome, usually by a substantial cash bonus for passing the test.” (Citations omitted.) D. Raskin, “Does Science Support Polygraph Testing?,” in The Polygraph Test (A. Gale ed., 1988) pp. 96, 99.


 “The best available method for field research uses cases in which suspects were administered polygraph tests after which their guilt or innocence was established when the guilty person confessed. Other polygraph examiners are then asked to malee diagnoses based solely on the polygraph charts from those tests without knowledge of the guilt or innocence of the subjects or the opinions of the original examiners. The decisions from these blind analyses are then compared to the confession criterion to estimate the accuracy of the polygraph tests.” D. Raskin, supra, 1986 Utah L. Rev. 44.


 It is interesting that the recent laboratory studies cited here by Raskin as valid give lower aggregate rates for polygraph sensitivity and specificity than did those studies deemed reliable by him in an article he wrote ten years ago. D. Raskin, supra, 1986 Utah L. Rev. 43 (concluding that polygraph has 97 percent sensitivity and 92 percent specificity). It would appear that as testing has advanced, the validity of the polygraph has become more questionable.


 Pursuant to standard practice in calculating specificity and sensitivity, we exclude all of the inconclusive outcomes in the raw data from our calculations, because inconclusive results are not conclusions. See, e.g., C. Honts & B. Quick, supra, N.D. L. Rev. 996 n.65.


 Lykken admittedly wrote this assessment before any of the recent field studies on which Raskin relies were published. Nonetheless, there is inarguably a fundamental schism in the type of field study that Raskin and Lykken will regard as valid. For example, the three studies that Lykken deems “scientifically credible”; D. Lykken, supra, 27 Jurimetrics J. 264; are specifically attacked by Raskin as not satisfying even “basic methodological requirements.” D. Raskin & J. Kircher, “The Validity of Lykken’s Criticisms: Fact or Fancy?,” 27 Jurimetrics J. 271, 272 (1987).


 Lykken describes a laboratory investigation that “succeeded in eliciting genuine concern in both the ‘guilty’ and ‘innocent’ examinees. [Two examiners] had forty-eight prison inmates tested in a mock crime situation. It was understood that each participant’s bonus of $20 would be withheld if more than ten of the forty-eight subjects failed the polygraph test. Moreover, the names of inmates failing the test would be posted in the prison for all to see. The intent was to make both ‘guilty’ and ‘innocent’ subjects believe that, if they failed the test, they might be blamed by their fellow inmates for the loss of the $20, a considerable sum by prison standards. That this manipulation was successful is suggested by the fact that several inmates expressed their concern about the consequences of failing and a few actually declined to participate for that reason. Two skilled and experienced examiners administered control question tests and all charts were independently scored by both examiners. . . . [0]nly thirty of the forty-eight subjects were correctly classified. Excluding inconclusive tests, there were 13 percent false negative errors and 44 percent of the ‘innocent’ inmates were misclassified as deceptive.” D. Lykken, “The Case Against Polygraph Testing,” supra, p. 115.


 The term “base rate” refers to the prevalence of a condition among the relevant tested population. In the context of the polygraph test, the base rate is the percentage of people who submit to a polygraph exam who are, in fact, deceptive on the exam. If, out of every 100 people who take a polygraph test, we could empirically demonstrate that fifty are, in fact, giving deceptive responses, then the base rate of deception would be 50 percent.
The base rate is important because it can greatly accentuate the impact of the false positive and false negative rates arising from any given specificity and sensitivity values. If one assumes base rates progressively higher than 50 percent, then, by definition, the number of deceptive examinees increases and the number of honest examinees decreases. A logical consequence is that, even holding specificity and sensitivity rates constant, as the base rate increases the number of false negatives (the labeling of deceptive subjects as truthful) also rises and the number of false positives (the labeling of truthful subjects as deceptive) falls, because only deceptive subjects produce false negatives and only truthful subjects produce false positives. Likewise, if one were to assume base rates progressively lower than 50 percent, then, even holding sensitivity and specificity constant, as the base rate falls the number of false positives will necessarily rise and the number of false negatives will fall.
For example, a very low base rate would dramatically emphasize the problem of false positives, even if sensitivity and specificity were both *111relatively high. Suppose that, the polygraph has a sensitivity of 90 percent (and thus a false negative rate of 10 percent) and a specificity of 80 percent (and thus a false positive rate of 20 percent), and that the base rate of deception is 10 percent. If 100 subjects are tested, then the 10 percent base rate signifies that ten subjects are deceptive and ninety are truthful. Given the specificity of 80 percent, seventy-two of the ninety truthful subjects will be labeled accurately as truthful (80 percent of ninety is seventy-two); the remaining eighteen truthful subjects will be mislabeled as deceptive due to the 20 percent false positive rate. Similarly, given the sensitivity of 90 percent, nine of the. ten deceptive subjects will be labeled accurately as deceptive (90 percent of ten is nine); the remaining deceptive subject will be mislabeled as truthful due to the 10 percent false negative rate. These results can be summarized as follows:
Innocent Guilty
Pass 72 1
Fail 18 9
“A hundred people are tested: 81 percent are correctly classified; 90 percent of the guilty fail; 80 percent of the innocent pass. And yet of these who fail, only one in three, is guilty.” S. Blinkhom, “Lie Detection As a Psychometric Procedure,” in The Polygraph Test (A. Gale ed., 1988) pp. 29, 34.


 Predictive value positive (PVP) and predictive value negative (PVN) are determined by an equation involving the polygraph test’s sensitivity and specificity, and the base rate of deception among the tested population. Mathematically, the relationship among these concepts is expressed as follows:
and: PVP = 71T| 71 (T| + 0 - 1) + (1 - 0) 0 (1 - Tt) + 71 (1 - tQ
where: 7t = the base rate of deception among people who choose to take the polygraph exam;
T) = the polygraph test’s sensitivity; and
6 = the polygraph test’s specificity.
See D. Kaye, “The Validity of Tests: Caveant Omnes,” 27 Jurimetrics J. 349 (1987).


 The figures of 68 percent predictive value positive and 82 percent predictive value negative noted in the text of this opinion are the result of the application of the equation stated in footnote 54 of this opinion, using a base rate of 50 percent, a sensitivity rate of 87 percent, and a specificity rate of 59 percent.


 Even if we were to use only RasMn’s laboratory derived values for sensitivity and specificity in calculating predictive value positive and predictive value negative, the polygraph test would still be of questionable worth. Assuming an 89 percent sensitivity, a 91 percent specificity and a base rate of 50 percent, the predictive value positive of the polygraph test is only 91 percent and the predictive value negative is only 89 percent. In other words, approximately one out of every ten polygraph examinations would still mislabel the subject
We emphasize, moreover, that Raskin himself has never advocated assessing the validity of the polygraph examination solely by the use of laboratory data, without reference to field studies. Indeed, for the reasons set forth by the polygraph critics, we are persuaded that it would be reversible error for a trial court to follow such a procedure. Furthermore, to the extent that the previously mentioned figures may appear impressive to some, it is important to remember that, even if one does believe that use of laboratory derived values for sensitivity and specificity is appropriate, the assumed base rate of 50 percent underlying the calculations has essentially no empirical support.


 But see D. Lykken, supra, 27 Jurimetrics J. 267 (“As it happens, there is a simple, easily learned technique with which a guilty person can ‘beat’ the control question test. In one informal prison study, twenty-seven inmates accused of violating prison rules were given some fifteen minutes of instruction in this method [by a fellow inmate, based on information provided by Lykken] before reporting for a test concerned with the alleged infraction. Although all twenty-seven privately admitted their guilt, twenty-four of them managed to pass the polygraph.”).


 Cf. Perkins v. State, 902 S.W.2d 88, 94 (Tex. App. 1995) (“Even though serious doubts remain about the reliability of polygraph evidence, its unreliability is not the primary reason for its exclusion under our holding. Instead, we find that such evidence should be excluded because it impermissibly decides the issues of credibility and guilt for the trier of fact and supplants the jury’s function.”).


 The defendant suggested at oral argument before this court that polygraph evidence would not impinge on the province of the jury at all because it would not directly address witness credibility. He proposes limiting testimony of the polygrapher to whether a subject’s physiological responses are consistent with those of most people when telling the truth or lying, rather than allowing the polygrapher to testify as to an opinion of the subject’s actual truthfulness or deception. This is certainly a more honest approach, but we nonetheless recognize that, in the context of trial testimony, the message conveyed to the jury by both styles of testimony would be the same. Furthermore, altering the technical format of the evidence does not alter the general balance between its probative value and prejudicial impact.


 By contrast, we allow expert testimony as to the general behavior patterns of battered women and sexual assault victims, even though such testimony also implicates witness credibility, specifically because such mat*117ters are not within the understanding and personal knowledge of the average juror. See State v. Borrelli, 227 Conn. 153, 173-74, 629 A.2d 1105 (1993) (expert may testify regarding battered women’s syndrome because such testimony addressed issues “that in all likelihood were beyond the jury’s experience and knowledge”); State v. Spigarolo, 210 Conn. 359, 378, 556 A.2d 112, cert. denied, 493 U.S. 933, 110 S. Ct. 322, 107 L. Ed. 2d 312 (1989) (expert testimony regarding typical behavior patterns of children who are sexual assault victims “is admissible because the consequences of [this] unique trauma . . . are matters beyond the understanding of the average person”).


 The earliest reported study of the impact of polygraph evidence on a jury was in connection with a robbery prosecution in People v. Kenny, 167 Misc. 51, 3 N.Y.S.2d 348 (1938). Ten jurors responded to a mailed questionnaire regarding their reaction to the polygraph evidence submitted in that case. Five accepted the testimony of the lie detector expert, “ ‘without question,’ ” and six felt the lie detector testimony was conclusive proof of the defendant’s innocence. Id.; S. Carlson, M. Pasano & J. Jannuzzo, “The Effect of Lie Detector Evidence on Jury Deliberations: An Empirical Study,” 5 J. Police Sci. & Admin. 148, 149 (1977).
Of course jurors, and society as a whole, have become more technologically sophisticated over the last sixty years. Nonetheless, more recent studies, although inconclusive, do not dispel the fear that juries will give undue weight to polygraph results. Each of eight jurors interviewed after the conclusion of a federal drug case, for example, indicated that, in a close case, the polygraph tests standing by themselves would be sufficient to raise reasonable doubt. F. Barnett, “How Does a Jury View Polygraph Examination *118Results?,” 2 Polygraph 275, 276 (1973). In another study, one quarter of the jurors in a mock trial competition indicated that they would change their votes if contrary polygraph evidence that was stated to be 95 percent accurate were presented to them, while another one quarter stated they were uncertain what they would do. S. Carlson, M. Pasano & J. Jannuzzo, supra, 5 J. Police Sci. & Admin. 152; see also A. Markwart & B. Lynch, “The Effect of Polygraph Evidence on Mock Jury Decision-Making,” 7 J. Police Sci. & Admin. 324 (1979).
The most scientific study on this topic to date is reported in A. Cavoukian & R. Heslegrave, “The Admissibility of Polygraph Evidence in Court: Some Empirical Findings,” 4 Law & Hum. Behav. 117 (1980). In one experiment discussed therein, 52 percent of mock jurors in a control group found a defendant “guilty” based on a written fact pattern, whereas only 28 percent found the defendant “guilty” when exculpatory polygraph evidence with a stated accuracy of 80 percent was added. Id., 121,123. A cautionary statement by the judge in the fact pattern regarding the limitations of polygraph reliability somewhat mitigated the effect of polygraph evidence. Id., 123, 128. A second study demonstrated, however, that when an antipolygraph expert was added to the fact pattern, who testified that polygraph results should be treated “with skepticism,” the effect of the polygraph evidence was almost completely eliminated.
Given the limited number and scope of the extant studies, and the equivocal conclusions thereof, definitive contentions that jurors will blindly follow polygraph evidence; see, e.g., United States v. Alexander, 526 F.2d 161, 169 (8th Cir. 1975); or that they will not; C. Honts & M. Perry, supra, 16 Law & Hum. Behav. 366; seem equally unfounded.


 It is interesting to note that critics of the Frye rule and critics of polygraph exclusion in general have on occasion asserted Frye’s factual innocence as part of their arguments. “The premise appears to be that if, in truth, Frye was innocent of the crime charged, then the rule in the case is the culprit, for it permitted an innocent man to be convicted when science was ready and able to exonerate him. In the absence of the Frye court’s parochial, constraining attitude toward the efficacy of scientific evidence, or so the proponents of this position seem to say, an innocent man would not have been unjustly convicted of murder and punished for it.” J. Starrs, “ ‘A Still-Life Watercolor’: Frye v. United, States," 27 J. Forensic Sci. 684, 687 (1982); see also footnotes 2 and 80 of this opinion. Thus, authors have at various times asserted that someone else confessed to the murder for which Frye was convicted; see, e.g., W. Wicker, “The Polygraphic Truth Test and the Law of Evidence,” 22 Tenn. L. Rev. 711, 715 (1953); and that Frye was thereafter pardoned. See, e.g., P. Giannelli, supra, 80 Colum. L. Rev. 1204 n.42.
Subsequent scholarship has demonstrated, however, that both the third party confession and the pardon arising therefrom are nothing more than “folklore,” and that, in fact, Frye served eighteen years in jail before being paroled. See generally J. Stairs, supra, 27 J. Forensic Sci. 690, 692. Moreover, even if Frye had, in fact, been innocent, we conclude, for the reasons discussed in the text of this opinion, that the court in Frye was nonetheless correct to exclude the sphygmomanometer evidence.


 Asking questions such as those used in the present case, involving such phrases as “do you know for sure,” renders answers “chimerical” at best. United States v. Kwong, supra, 69 F.3d 668. The formulation of such questions adds to their prejudicial impact.


 This argument applies equally to the judge’s role as fact finder at a bench trial.


 Many experts assert that polygraph practitioners have completely failed to establish that the physical data produced by the polygraph machine are linked to deception, as opposed to other emotions, and thus that the physiological responses actually recorded by the polygraph have any regular correlation with a deceptive state of mind, as opposed to general anxiety. See, e.g., T. Ney, “Expressing Your Emotions and Controlling Feelings,” in The Polygraph Test (A. Gale ed., 1988) p. 65. Moreover, there has been no *123investigation of whether individuals in different social, racial and ethnic subgroups have different emotional responses when confronted with a polygraph test. S. Blinkhom, “Lie Detection As a Psychometric Procedure,” supra, p. 39.


 Secondino v. New Haven Gas Co., 147 Conn. 672, 676, 165 A.2d 598 (1960), and its progeny entitle a party to an adverse inference instruction if an opposing party fails to produce available evidence that, if favorable to that party, would naturally be produced.


 See also Pulakis v. State, 476 P.2d 474, 479 (Alaska 1970); People v. Anderson, 637 P.2d 354, 361 (Colo. 1981); Smith v. United States, 389 A.2d 1356, 1359 (D.C.), cert. denied sub nom. Washington v. United States, 439 U.S. 1048, 99 S. Ct. 726, 58 L. Ed. 2d 707 (1978); State v. Okumura, 78 Haw. 383, 397, 894 P.2d 80 (1995); Morton v. Commonwealth, 817 S.W.2d 218, 221-22 (Ky. 1991); State v. Harnish, 560 A.2d 5, 8 (Me. 1989); State v. Hawkins, 326 Md. 270, 275, 604 A.2d 489 (1992); State v. Anderson, 379 N.W.2d 70, 79 (Minn. 1985), cert. denied, 476 U.S. 1141, 106 S. Ct. 2248, 90 L. Ed. 2d 694 (1986); State v. Biddle, 599 S.W.2d 182, 191 (Mo. 1980); State v. Staat, 248 Mont. 291, 292, 811 P.2d 1261 (1991); State v. Steinmark, 195 Neb. 545, 548, 239 N.W.2d 495 (1976); Petition of Grimm, 138 N.H. 42, 54-55, 635 A.2d 456 (1993); Commonwealth v. Brockington, 500 Pa. 216, 220, 455 A.2d 627 (1983); State v. Hart, 911 S.W.2d 371, 377-78 (Tenn. App. 1995); Romero v. State, 493 S.W.2d 206, 213 (Tex. Crim. App. 1973); State v. Hamlin, 146 Vt. 97, 108-110, 499 A.2d 45 (1985); Robinson v. Commonwealth, 231 Va. 142, 156, 341 S.E.2d 159 (1986); State v. Beard, supra, 194 W. Va. 747; *125cf. People v. Angelo, 88 N.Y.2d 217, 223, 666 N.E.2d 1333, 644 N.Y.S.2d 460 (1996) (polygraph evidence properly excluded where there continues to be no showing that such evidence is generally accepted as reliable by scientific community).


 “Stipulation” in this context refers to a practice whereby both parties agree, before a subject taires a polygraph exam, that the results thereof will be admissible, but that the adversely affected party retains the right to cross-examine the polygraph witness and otherwise to attempt to impeach the polygraph evidence.


 See also Ex parte Clements, 447 So. 2d 695, 698 (Ala. 1984); State v. Valdez, 91 Ariz. 274, 283, 371 P.2d 894 (1962); Holcomb v. State, 268 Ark. 138, 140, 594 S.W.2d 22 (1980); People v. Fudge, 7 Cal. 4d 1075, 1122, 875 P.2d 36, 31 Cal. Rptr. 2d 321 (1994), cert. denied, 514 U.S. 1021, 115 S. Ct. 1367, 131 L. Ed. 2d 223 (1995) (based on Cal. Evid. Code § 351.1 [Deering 1986], barring admission of any evidence relating to polygraph test in all criminal prosecutions); Melvin v. State, 606 A.2d 69, 71 (Del. 1992); Delap v. State, 440 So. 2d 1242, 1247 (Fla. 1983), cert. denied, 467 U.S. 1264, 104 S. Ct. 3559, 82 L. Ed. 2d 860 (1984); Fargason v. State, 266 Ga. 463, 467 S.E.2d 551, 553 (1996); State v. Fain, 116 Idaho 82, 86-87, 774 P.2d 252, cert. denied, 493 U.S. 917, 110 S. Ct. 277, 107 L. Ed. 2d 258 (1989); Harris v. State, 481 N.E.2d 382, 384 (Ind. 1985); State v. Losee, 354 N.W.2d 239, 242 (Iowa 1984); Corbett v. State, 94 Nev. 643, 644, 584 P.2d 704 (1978); State v. McDavitt, 62 N.J. 36, 46, 297 A.2d 849 (1972); State v. Souel, 53 Ohio St. 2d 123, 129-34, 372 N.E.2d 1318 (1978); State v. Eldredge, 773 P.2d 29, 37 (Utah), cert. denied, 493 U.S. 814, 110 S. Ct. 62, 107 L. Ed. 2d 29 (1989); State v. Renfro, 96 Wash. 2d 902, 905-907, 639 P.2d 737, cert. denied, 459 U.S. 842, 103 S. Ct. 94, 74 L. Ed. 2d 86 (1982); Schmunk v. State, 714 P.2d 724, 731 (Wyo. 1986).


 If, however, after a subject undergoes a polygraph examination, the adversely affected party believes that the examination did, in fact, result in an accurate factual determination, that party is of course free to stipulate to the results of the examination and, therefore, to the truth of those facts. In such a situation, however, it is difficult to believe that the case would actually be tried.


 See also State v. Jones, 110 Ariz. 546, 551, 521 P.2d 978 (no error when polygraph results considered by sentencing judge), cert. denied, 419 U.S. 1004, 95 S. Ct. 324, 42 L. Ed. 2d 280 (1974), overruled in part on other grounds, State v. Conn, 137 Ariz. 148, 151, 669 P.2d 581 (1983); People v. Barbara, 400 Mich. 352, 359, 255 N.W.2d 171 (1977) (admissible in postconviction hearing for new trial); State v. Bartholomew, 101 Wash. 2d 631, 646, 683 P.2d 1079 (1984) (admissible at sentencing phase of capital cases).


 In 1975, the New Mexico Supreme Court rejected its per se rule of polygraph exclusion, in the absence of a stipulation, as unnecessarily “mechanistic in nature.” State v. Dorsey, 88 N.M. 184, 185, 539 P.2d 204 (1975). In 1983, that court adopted rule of evidence § 11-707, N.M. Stat. Ann. § 11-707 (Michie 1994), in an attempt to standardize the requirements for polygraph evidence admission and thereby minimize the prejudicial effects thereof. The prerequisites for admissibilily established by § 11-707, including minimum polygrapher qualifications under N.M. Stat. Ann. § 11-707 (B) (Michie 1994), and the procedure for administering and scoring the exam that must be *127followed under N.M. Stat. Ann. § 11-707 (C) (Michie 1994), probably somewhat mitigate the prejudicial impact of polygraph evidence. Nonetheless, many of our concerns regarding such evidence, including its fundamental inaccuracy and improper invasion of the province of the jury, remain unaddressed, while others, such as the potential expert battles over examiner qualifications and test procedures, although addressed, seem likely to remain to a greater or lesser extent even under the statute.


 Only the Courts of Appeals for the Fourth and the District of Columbia Circuits currently maintain a per se rule of polygraph inadmissibility. See United States v. A & S Council Oil Co., 947 F.2d 1128, 1133-34 and n.4 (4th Cir. 1991) (affirming per se exclusion but noting that “[cjircuits that have not yet permitted evidence of polygraph results for any purpose are now in the decided minority”); United States v. Skeens, 494 F.2d 1050, 1053 (D.C. Cir. 1974).
Moreover, only the Eighth Circuit Court of Appeals limits polygraph evidence at trial to instances where its admissibility has been stipulated to by both parties. See Houston v. Lockhart, 982 F.2d 1246, 1251-52 (8th Cir. 1993); but see United States v. Williams, 95 F.3d 723, 729-30 (8th Cir. 1996) (implying that polygraph evidence that has not been stipulated to may be admissible pursuant to Daubert if trial court finds that such evidence satisfies rule 403 of Federal Rules of Evidence).


 See, e.g., United States v. Cordoba, 104 F.3d 225, 228 (9th Cir. 1997) (although Daubert precludes per se rule of polygraph inadmissibility, “ [t]he inherent problematic nature of such evidence remains,” and polygraph evidence is still subject to rule 403); United States v. Sherlin, 67 F.3d 1208, 1216 (6th Cir. 1995) (even if polygraph evidence is admissible under Daubert, “ ‘unilaterally obtained polygraph evidence is almost never admissible under Evidence Rule 403’ ”); United States v. Posado, 57 F.3d 428, 435-36 (5th Cir. 1995) (although Daubert provides the proper threshold for admissibility of polygraph evidence, rule 403 must be satisfied as well); see also United States v. Scheffer, 44 M.J. 442, 446-47 (C.M.A. 1996). The Second Circuit Court of Appeals, while admitting it had not yet been presented with a record adequate to explore fully the polygraph issue, also recently affirmed a district judge’s rejection of polygraph evidence on rule 403 grounds, even in light of Daubert. United States v. Kwong, supra, 69 F.3d 668-69. The First Circuit Court of Appeals recently reaffirmed that “polygraph examinations are generally inadmissible” as well. United States v. Black, 78 F.3d 1, 7 (1st Cir. 1996).


 See United, States v. One Parcel of Real Estate, 804 F. Sup. 319, 322 (S.D. Fla. 1992) (polygraph evidence excluded after proponent failed to lay adequate foundation for expert testimony as required by rule 702 of Federal Rules of Evidence); Elortegui v. United States, 743 F. Sup. 828, 830 n.4 (S.D. Fla. 1990) (noting in dicta that use of polygraph to corroborate defendant’s testimony “clearly could [be] excluded . . . under rule 403 on the grounds that it [is] cumulative'’); United States v. Piccinonna, 729 F. Sup. 1336, 1338 (S.D. Fla. 1990) (on remand, trial court found that polygraph evidence failed to satisfy rule 608 [a] of Federal Rules of Evidence).


 The most substantial of the few federal opinions permitting polygraph evidence at trial comes from the District Court of New Mexico. United States v. Galbreth, supra, 908 F. Sup. 877. The Tenth Circuit Court of Appeals had only addressed the question of polygraph admissibility before Daubert had been released; see United States v. Soundingsides, 820 F.2d 1232, 1241-42 (10th Cir. 1987); so the court in Galbreth felt free to formulate its own standard. The court accepted that Daubert provided the proper threshold standard; id., 878; and then relied largely on testimony by Raskin to conclude that polygraph evidence satisfied Daubert and rule 403 of the Federal Rules of Evidence. Id., 895. Although the court in Galbreth did address many of the concerns that have motivated us to retain our per se rule of exclusion, it did so by recounting only the most propolygraph studies and information. Id., 885-93. We believe that a more balanced review of the polygraph literature, such as we have conducted in the present case, reveals substantially more uncertainty regarding the effectiveness and prejudicial impact of the polygraph test than the court in Galbreth acknowledged.
The defendant also relies heavily on United States v. Crumby, 895 F. Sup. 1354 (D. Ariz. 1995). The court in Crumby held that, in light of Daubert, a reevaluation of the admissibility of polygraph evidence was required. Id., 1358. The court concluded, moreover, that with the proper safeguards, polygraph evidence should be permitted regarding a testifying defendant’s credibility. Id., 1363.
Putting aside the question of the relevance of Crumby to the present case, in which the defendant did not testify, we find Crumby unpersuasive to the extent that it specifically argues that the probative value of polygraph evidence outweighs its prejudicial effect. First, based largely on the testimony of Raskin, the court concluded that the control question test has great probative value. Id., 1361. It is unclear from the opinion, however, whether the court’s validity assessment referred to the polygraph’s sensitivity and specificity, or to the more relevant predictive positive and predictive negative values. Regardless, our review of the literature leads us to a contrary conclusion. See generally part II B of this opinion. Second, the court in Crumby disputed the severity of the prejudicial impact from polygraph evidence. United States v. Crumby, supra, 895 F. Sup. 1361. The court in Crumby rejected the argument that the evidence would consume too much time at trial, opining that as polygraph evidence becomes more established, standards will develop, and so time spent reviewing this evidence will decrease. Id., 1362. Experience in Massachusetts and Wisconsin, among other states, *133indicates otherwise, as noted previously. The court also flatly denied that juries will be unduly influenced by polygraph evidence. Id. Although the court may be right on this point, the matter is not as clear as the opinion suggests.


 Because the defendant has failed to provide any independent analysis under the state constitution, we limit our review to the federal constitution. State v. Dyson, 238 Conn. 784, 794, 680 A.2d 1306 (1996); State v. Barnes, 232 Conn. 740, 744 n.4, 657 A.2d 611 (1995).


 Some authorities have argued that Rock provides a “strong constitutional impetus” for polygraph admission. J. McCall, supra, 1996 U. Ill. L. Rev. 407. We disagree. In Rock, the Supreme Court struck down Arkansas’ per se ban on hypnotically refreshed testimony, concluding that such testimony could be reliable under certain conditions, and thus that a per se rule barring admission was unconstitutional. Rock v. Arkansas, supra, 483 U.S. 59-60, 62. Rock arose, however, in the context of a manslaughter case in which the defendant wished to testify on her own behalf. In reaching its conclusion, the court emphasized that Arkansas’ rule had impermissibly infringed on the right “of a defendant to testify”; id., 62; that the “rule had a significant adverse effect on [the defendant’s] ability to testify”; id., 57; and that no other state had a per se rule barring the hypnotically refreshed “testimony of a defendant." (Emphasis in original.) Id. By excluding polygraph evidence, we in no way restrict any defendant’s right or ability to testify.


 See also Jackson v. Garrison, 677 F.2d 371, 373 (4th Cir. 1981) (“[Restrictions governing the admission of polygraph evidence are matter[s] of state law and procedure not involving federal constitutional issues. . . . The exclusion of polygraph evidence did not negate the fundamental fairness of the petitioner’s trial or violate a specific constitutional right.” [Citation omitted; internal quotation marks omitted.]).


 The dissent asserts that denying the defendant an evidentiary hearing on his polygraph evidence deprives him “of his constitutional right to present a defense, [and] also his right to be heard at a meaningful time and in a meaningful manner — both rights which ... are at the core of due process under the federal and state constitutions.” The flaw in this argument is its underlying premise that the defendant could make a showing, if a hearing were granted, that his polygraph evidence is admissible. For, as a matter of logic, there can be no constitutional right to an evidentiary hearing regarding evidence that, as a matter of law, is inadmissible. Cf. State v. Coleman, 41 Conn. App. 255, 262-64, 675 A.2d 887, cert. granted, 237 Conn. 931, 677 A.2d 1372 (1996). Given our conclusion that, as a matter of law, the prejudicial impact of polygraph evidence outweighs any possible probative value, we fail to see why the defendant is entitled to a hearing on this topic, or what function such a hearing could serve. In this connection, we simply disagree with the majority opinion in United States v. Scheffer, 44 M.J. 442 (C.M.A. 1996), on which the dissent herein relies, and agree with the dissent in Scheffer that the sixth amendment right to confrontation is not violated by a per se evidentiary rule barring the admissibility of polygraph evidence.
The dissent sets forth two scenarios to support its underlying position *135that, despite the polygraph’s questionable validity, we should abandon our per se rule against admitting polygraph evidence at trial. First, the dissent claims that minority criminal defendants are so disadvantaged by the problems attendant to cross-racial identifications that, essentially, it is only fair to allow these defendants to present exculpatory polygraph results. This court has specifically rejected the notion of special treatment for defendants in cross-racial identification situations, however, holding that the mere fact that a defendant is of a different race than a witness does not entitle the defendant to a special instruction on eyewitness identification at trial. State v. Cerilli, 222 Conn. 556, 571-72, 610 A.2d 1130 (1992). Similarly, the mere fact that a witness and a defendant may be of different races does not warrant admitting evidence that, whatever the races of the trial participants, is of very questionable probative value and is highly prejudicial.
The dissent also asserts that our per se exclusionary rule may lead to the death penalty being imposed on an innocent defendant. Due to the prejudicial nature of polygraph evidence and its lack of probative value, we have concluded that polygraph evidence is inadmissible in any judicial proceeding which is subject to the rules of evidence. It would make little sense to subject such proceedings — which are part of the trial process, even when they are conducted separately — to the minimal validity and great prejudice of polygraph evidence that we determine is inappropriate for the trial itself. As the dissent is well aware, however, the rules of evidence simply do not apply to the presentation of mitigating factors during the penalty phase of a capital case. See General Statutes § 53a-46a (c); see also State v. Ross, 230 Conn. 183, 268, 646 A.2d 1318 (1994), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995) (“[o]n its face, [§ 53a-46a (c)] authorizes a judge presiding over a penalty hearing to exclude mitigating evidence only on the basis of a lack of relevancy” [emphasis in original]). Consequently, the per se rule that we articulate today is not a bar to the introduction of polygraph evidence during the penalty phase of a capital case pursuant to § 53a-46a (c). Cf. State v. Bartholomew, 101 Wash. 2d 631, 646, 683 P.2d 1079 (1981) (polygraph evidence admissible by defense at sentencing phase of capital case). Thus, with respect to court proceedings to which the rules of evidence do not apply, such as the sentencing phase of a capital case, or sentencing proceedings generally, we adopt no blanket rule regarding the admissibility of polygraph evidence, and leave that question to a case in which there has been a claim that the trial court has abused its discretion in either admitting or precluding such evidence.
Moreover, the dissenter’s inference that we have “attempt[ed] to allay [his] concerns by suggesting that polygraph evidence is admissible” in the penalty phase of a capital case is misguided. We are not engaged in the process of “allaying” the dissenter’s “concerns,” nor do we endorse the judicial psychoanalysis by which he draws such an inference.


 See part II of this opinion.


 For example, we recognize that a modification of the control question test, the “directed lie control question test,” has been developed over the past few years. Indeed, the results from the latter test have been admitted in at least one case. See United States v. Galbreth, supra, 908 F. Sup. 877. “The basic rationale of the [directed lie control question test] is similar to that of the [control question test]. Subjects are asked direct accusatory relevant questions. Physiological responses to the relevant questions are evaluated against the physiological response to comparison questions. However, in the [directed lie control question test] the comparison questions are known lies.” C. Honts & B. Quick, supra, 71 N.D. L. Rev. 1001-1002. “[T]he subject [is] asked a question like, ‘Before 1994, did you ever tell even one lie in your entire life?’ . . . The subject [is then] instructed to answer this question on the test with a lie, and [is also] instructed to: think of a specific incident of lying and to pay close attention to his or her physiological responses. . . . Subjects are told that it is important that they respond appropriately when lying and that if they fail to do so the test will be inconclusive. . . .” (Citations omitted.) Id., 1002 n.93. “The rationale of the [directed lie control question test] predicts that guilty subjects will respond with greater physiological responses to the relevant questions while innocent subjects will respond with greater responses to the directed lie questions.” Id., 1002.
The directed lie control question test has been praised both because it allows for standardization of the pretest interviews and control questions; id.; and because it is less intrusive than the traditional control question test. See United States v. Galbreth, supra, 908 F. Sup. 885. Moreover, such limited studies as have been conducted indicate that the directed lie control question test might produce somewhat fewer false positives than the traditional control question test. See, e.g., C. Honts & D. Raskin, “A Field Study of the Validity of the Directed Lie Control Question,” 16 J. Police Sci. & Admin. 56, 60 (1988). Even if we concede, however, that the directed lie control question test is “slightly more accurate” than the control question test; C. Honts & B. Quick, supra, 71 N.D. L. Rev. 1002; all of the prejudicial effects of control question test evidence persist under the directed lie control question test, thereby justifying its exclusion.